 

EXHIBIT 10.26

 

NON-EXCLUSIVE REQUIREMENTS AGREEMENT

FOR THE PROVISION OF SERVICES FOR

PRESCHOOL STUDENTS WITH DISABILITIES

 

REQUIREMENTS AGREEMENT entered into this 1st day of July 2012, by and between
the BOARD OF EDUCATION OF THE CITY SCHOOL DISTRICT OF THE CITY OF NEW YORK
(hereinafter referred to as the "Board" or "BOE"), with principal offices
located at 52 Chambers Street, New York, N.Y. 10007, and

 

Interactive Therapy Group (NAME OF PROVIDER)

 

(hereinafter referred to as the "Provider"), with principal office located at:

 

19 West 21st St., Suite 701, New York, NY 10010 (FULL ADDRESS)

 

State Education Department     BEDS Code: 420411880007  

 

Federal Taxpayer Identification No.: 16-1503758  

 

Attachments: (Provider check all SED approved NYCBOE School Code(s)1 Services
that are applicable and enter the code)  

 

  £  A. Special Classes or         Special Classes in Integrated Settings    

 

  x B. Special Education Itinerant Services (SEIT):
C214___________________________

 

  ¨ C. Individual Evaluations    

 

Total Estimated Annual cost of the Agreement to the Board is as follows:
$950,000.00 dollars and no cents.

 



 

1 Incorporates by reference any additional BOE school codes pertaining to
additional program sites as may be approved by SED during the Term, following
the effective date of this Agreement.

 

Non Exclusive Requirements Agreement for the Provision of Services For Pre-k
Students with Disabilities for the term July 1, 2012 through June 30, 2017.

 

 

 

 

WITNESSETH

 

WHEREAS, the Board is required by the Education Law of the State of New York to
identify, evaluate and recommend free appropriate preschool special education
services or programs for New York City resident preschool students with
disabilities;and

 

WHEREAS, the Board is authorized by the Education Law of the State of New York
to contract, subject to the approval of the Commissioner of Education of the
State of New York, with private providers located within the State of New York
that have been approved by the New York State Education Department to provide
individual evaluations, preschool special education services or programs, and
special education itinerant teacher services ("Services") for New York City
resident students with disabilities; and

 

WHEREAS, the Board may be required by order of the Commissioner, the State
Review Officer, an impartial hearing officer, or by the courts, to provide
individual evaluations, preschool special education services or programs, and
special education itinerant services for New York City resident students with
disabilities; and

 

WHEREAS, the Provider has been approved by the New York State Education
Department, subject to all applicable federal, State and local laws, and
regulations, to provide one or more of the following services for preschool
students with disabilities: 1) individual evaluations; 2) preschool special
education services or programs; and/or 3) special education itinerant services,
and

 

WHEREAS, by resolution adopted August 23, 1989 (calendar no. 18), the Board has
authorized the Chancellor, to enter into agreements with providers that have
been approved by the New York Education Department to provide the services
described herein; and

 

WHEREAS, the Provider is ready, willing and able to provide the services
described herein.

 

NOW, THEREFORE, the parties mutually agree as follows:

 

1. ESTIMATED ANNUAL COST OF AGREEMENT

 

The total estimated annual cost of the Agreement to the Board is as set forth on
the first page of the Agreement.

 

2. TERM

 

(a) Term

 

The Term shall be from July 1, 2012, through June 30, 2017.

 

(b) Termination

 

(1)In addition to the specific causes for termination set forth in Sections 6
and 10, the Board may elect to terminate the Agreement at the end of the first,
second, third, or fourth year of the Term by sending a notice of termination to
the Provider by registered mail as follows: no later than, May 1, 2013, for
termination at the end of the first year of the term of the Agreement, May 1,
2014, for termination at the end of the second year of the term of the
Agreement, May 1, 2015, for termination at the end of the third year of the term
of the Agreement, and May 1, 2016 for termination at the end of the fourth year
of the term of the Agreement. Prior to terminating the Agreement the Board shall
refer all students placed with the Provider to the CPSE to consider termination
of the current placement and recommendation of a new placement. Termination of
this Agreement will not occur until new placements have been recommended for all
students.

 

 

 

 

(2)In the event that termination is based upon any of the specific causes or
reasons set forth in Sections 6 or 10, the terms and conditions of those
sections shall apply.

 

(3)At the discretion of the Board, termination in accordance with subparagraphs
(1) or (2) above may be limited to the provision of Services furnished in
accordance with one or more of the Attachment(s) to the Agreement.

 

3.SERVICES

 

(a)The Agreement is a non-exclusive requirements agreement for the provision of
Special Classes or Special Classes in Integrated Settings, and/or Special
Education Itinerant Services ("SEIT") and/or Individual Evaluations
(collectively referred to as "Services") provided by the Provider hereunder. The
Provider shall furnish the Services described in the Attachment(s) annexed to
the Agreement. All Services shall be provided in accordance with the terms of
the Agreement and all applicable laws and regulations governing the provision of
Services for students with disabilities. In addition, all bilingual special
services or programs provided by the Provider must be provided in accordance
with the Provider's SED approved Linguistic and Cultural Diversity Plan or
approved bilingual program.

 

(b)The Provider may commence the provision of Services for a student with a
disability effective only on or after the date the Provider was approved to
provide such Services to that student by the Board.

 

(c)Unless further restricted under the terms of the Provider’s SED approval,
Services shall be provided only on weekdays (Monday through Friday) and only
between the hours of 8:00 AM through 6:00 PM. Exceptions that extend the day or
time restrictions can be made only upon the express authorization of SED.

 

(d)Services shall not be provided on national or New York State holidays as such
terms are defined by applicable SED regulation and guidance documents.

 

(e)SEIT services shall not be provided at any of the sites that are used by the
Provider solely for administration; SEIT may be provided at the site of a
non-SEIT program operated by Provider.

 

(f)Providers shall maintain and produce upon request all records evidencing
Board approval to provide Services for each student placed by the Board.

 

4.PAYMENTS AND PAYMENT ADJUSTMENTS

 

(a)Provider shall enter its calendar for the following school year into the
Certified Monthly Roster by April 1 of the current school year or within ten
(10) school days of the Board's posting of the following school year's calendar,
whichever is later. The calendar will be used by the Board to determine whether
students' first attend dates are within Provider's first and last dates of
operation, among other purposes as stated within this Agreement.

 

(b)Any adjustments made to current school year payments pursuant to this Section
4 and/or Section 10 shall be deemed to be additional to any other payment
adjustments that are based on the agreement of both parties, including
agreements to repay prior years' overpayments under the terms of an installment
agreement.

 

 

 

 

(c)As it is not the intention of the Board to interfere with the SED's rate
setting process, it is understood that current year payments are subject to
adjustment upon the certification of a reconciled, appealed or audited rate for
a particular school year, whereupon the Board will reconcile payments for that
year using the certified rate and either recoup funds or reimburse the Provider
as appropriate.

 

(d)Unless the failure to certify is the result of the Board's electronic
invoicing system being out of service within three business days of the date(s)
stated in Paragraph 4(i), below, in any case where Provider does not certify its
Certified Monthly Roster ("CMR") by the date(s) stated in Paragraph 4(i), below,
the Board, in addition to any other stated action, shall withhold payment for
fifteen (15) calendar days from the date of CMR submission.

 

(e)If it is determined by the Board that Provider failed to state accurately a
student's or students' first and/or last attend date(s) on the CMR, and such
failure caused the Board to make payment(s) to which the Provider was not
entitled for more than two payment periods, the Board shall have the right to
interest of nine (9) percent calculated upon the amount overpaid as a
consequence of the first inaccurate CMR certification. Before the determination
is finalized, Providers shall be advised by email and shall have fifteen (15)
school days from the date of the notification to present records or other proof
to the NPSP or other office as the Board directs, to address the disputed
enrollment information. The Board shall have final authority to determine
whether the CMR enrollment information submitted by Provider was accurate.
Repeated submission of inaccurate enrollment information on the CMR may be
grounds for a finding of material breach pursuant to Section 6. Notwithstanding
whether the Board is entitled to interest pursuant to this paragraph, the Board
shall have a right to recoup all overpayments.

 

(f)SEIT Program Calculation of Payable Sessions

 

(1)Provider shall be paid at the applicable session rate for the number of
services mandated within a student's enrollment period notwithstanding the
student or service provider's absence on scheduled service dates. Sessions shall
be counted on the basis of a four-week month within each student's enrollment
period, subject to paragraphs 4(f)(2)(a) and (b).

 

(2)A student's SEIT enrollment period is calculated by the Board as follows.

 

a)The student's SEIT enrollment start date, recommendation for frequency and
duration of service determine the number of mandated sessions that will generate
payment for the first week. If the student establishes enrollment on a Monday,
Tuesday or Wednesday, the full number of mandated sessions for that week shall
generate payment, notwithstanding the student's actual attendance after the
enrollment start date.

 

b)A student's SEIT enrollment end date, recommendation for frequency and
duration of service determine the number of mandated sessions that will generate
payment for the last week. If a student's enrollment period ends on a Wednesday,
Thursday or Friday, the full number of sessions for that week will generate
payment.

 

(3)The Board's calculation of SEIT sessions will be reported to the SED for its
consideration in the rate setting process.

 

(g)Special Class Two- and Ten-Month Program Calculation of Payable Weeks.

Based on the school calendar submitted by the Provider, the Board shall
establish the Providers' number of payable weeks consistent with New York State
Regulations of the Commissioner section 175.6. The applicable tuition rate shall
be converted to a weekly rate by dividing the applicable annual rate by the
calculated number of payable weeks in the school calendar. That rate shall be
applied to each student based on the student's period of enrollment.

 

 

 

 

(h)Students Placed through Impartial Hearing Process

 

(1)       In order to facilitate payment for students who are placed in
Provider’s approved program(s) by an Impartial Hearing Order, including an
interim order in pendency, or any written agreement made during the Impartial
Hearing process, and to be able to account for those students separately from
those placed by the Board, if directed by the Board or the Order/written
agreement to do so, the Provider will enter a first attend date for those
students. At the discretion of the Board, Providers shall provide such
additional information in the CMR as necessary to facilitate accountability for
the students' entire period of enrollment and tuition payment. Failure to enter
required information may delay payment.

 

(2)       The Board shall issue tuition payments to the Provider at the
applicable rate per the Current Year Tuition Payments Section unless the
Impartial Hearing Order specifically mandates a different rate. The Provider is
strictly responsible for timely indicating on the CMR any change in the
student's enrollment of which they become aware including, discharge, or formal
notice of an Impartial Hearing Order terminating the Board's obligation to pay
for the student, or notice that pendency has been withdrawn or the parent's
withdrawal of the student from the Provider's program.

 

(3)       Providers will be required to certify that no other tuition payment
for students who are the subject of this Paragraph 4(h) was/will be sought from
the Board or from the student's parent for the same Service for the same period.

 

(i)Current School Year Payments

 

I.Two-Month Program

 

(1)By July 21, the Provider shall submit electronically in a format specified by
the Board a Certified Monthly Roster "CMR" identifying students approved and
enrolled with the Provider between the beginning of the two-month period through
July 15.

 

(2)If, by July 21, the CMR above-referenced is submitted, then on August 1, for
each student approved for the two-month program by July 1, the Board shall
process a payment to the Provider for one hundred percent (100%) of the latest
SED-set certified/interim rate for the two-month program unless that rate is
more than two years old. If the latest SED-set certified/interim rate is more
than two years old for reasons the Board determines are not attributable to the
SED or other state agency based upon information provided by the Director of the
New York State Education Department Rate Setting Unit ("RSU"), the Board's
payments to the Provider shall be based on a "discounted rate," which will be
eighty (80) percent of the latest school year's SED-set certified/interim rate.
If the CMR above-referenced is not submitted by July 21, the August 1 payment
may be withheld until the CMR is filed. Providers will be notified by email of
the Board's decision to pay a discounted rate or withhold payments. However,
such notice will not delay the Board's action.

 

 

 

 

II.Ten-Month Program

 

(1)In recognition that the SED may set prospective or interim rates for a
current school after the school year has begun, unless the latest SED-set
certified rate for Provider is more than two years old, the Board shall make
payments in a current school year based on the latest SED-set certified rate for
Provider until such time as the SED sets prospective or interim rates for the
current school year, subject to the provisions of Paragraph 4(i)(ll)(3) and
section 10, below. If the rate that is set is a prospective rate, the Board will
make retroactive payment adjustments; however, if the rate is an interim rate,
the adjustments will not be made retroactively.

 

(2)If the Provider's latest SED-set certified rate is more than two years old
for reasons the Board determines are not attributable to the SED or other state
agency based upon information provided by the Director of the RSU, the Board's
payments to the Provider shall be based on a "discounted rate," which will be
eighty (80) percent of the latest school year's SED-set certified rate. Further,
by November 30 of the current school year, if a Provider's prospective or
interim rate for the current school year has not been established by the SED for
reasons the Board determines are not attributable to the SED or other state
agency based upon information provided by the Director of the RSU, payments made
by the Board after that date will be discounted an additional five (5) percent.
Providers will be notified by email of the Board's decision to pay a discounted
rate. However, such written notice will not delay the Board's action. In the
event that the SED sets a prospective or interim rate for the current school
year after November 30, effective from the date the rate is set, the Board will
pay that rate until the end of the school year. If the rate that is set is a
prospective rate, the Board will make retroactive payment adjustments; however,
if the rate is an interim rate, the adjustments will not be made retroactively.

 

(3)For Providers whose current year payment rate has not already been discounted
pursuant to section (4)(c)(ll)(3) by November 30 of the current school year, if
a Provider's prospective or interim rate for the current school year has not
been established by the SED for reasons the Board determines are not
attributable to the SED or other state agency based upon information provided by
the Director of the RSU, payments made by the Board after that date will be
based on a "discounted rate," which will be eighty (80) percent of the latest
school year's SED-set certified/interim rate. In the event that the SED sets a
prospective or interim rate for the current school year after November 30,
effective from the date the rate is set, the Board will pay that rate until the
end of the school year. If the rate that is set is a prospective rate, the Board
will make retroactive payment adjustments; however, if the rate is an interim
rate, the adjustments will not be made retroactively. Providers will be notified
by email of the Board’s decision to pay a discounted rate. However, such notice
will not delay the Board's action.

 

(4)On September 16 of each school year, the Board shall process an initial
payment to the Provider based on the number of payable weeks in September and
October as applied to the total number of ten-month program students approved as
of August 15, subject to any adjustment made pursuant to this section 4.
Thereafter, the Board is obligated to process payments to the Provider in a
current school year for the provision of Services only for approved students
during their established period of enrollment, as reported on the CMR, and in
accordance with the terms and conditions of the Agreement.

 

(5)The first CMR of the school year is due on the second Wednesday in October
and shall reflect students' enrollment start and end dates (if applicable) in
September through the first Wednesday in October. Thereafter, a CMR is due on
the tenth (10th ) day of each month through June 10 to reflect students'
enrollment status within the preceding months. The final CMR, which covers the
entire preceding school year, is due no later than August 15.

 

 

 

 

(6)After the initial payment referred to in Paragraph 4(i) (11) (4), above,
student enrollment information reported in a timely submitted CMR will be
reflected in the Provider's next payment which will be processed by the Board no
later than the tenth (1Oth) day of the month following the Provider's submission
of the CMR, subject to the provisions for filing a final CMR as stated in
Paragraph 4(d). The payment made by the Board in June shall reflect an amount
equal to seventy-five percent of the applicable payment rate multiplied by the
number of students enrolled by the end of April. The final payment will reflect
the students enrolled in May and June and will be made in accordance with the
procedures applicable to ten month programs as set forth in section 4(d).

 

(7)Nothing stated in this Section 4 shall preclude the Board from exercising its
right to suspend or discount payments under circumstances described in Section
10.

 

(8)Payments made pursuant to this Agreement, shall in all cases be made without
prejudice to the Board's rights to recoup or demand repayment of sums paid by
the Board in excess of the amounts subsequently determined by the Board to be
due and owing to the Provider as a result of certification of tuition rates by
SED; adjustment of enrollment by the Board pursuant to section (4) (k) or
Section 15; and/or in accordance with the terms and conditions of this
Agreement.

 

(j)Current School Year Payment Adjustments

 

(1)General Provisions

 

(a)NPSP's obligation to adjust payments pursuant to this section is subject to
the Provider's submission of the CMR. Payment will be delayed for fifteen (15)
calendar days if the CMR is not filed timely.

 

(b)During the current school year, the Board will compare student information
reported in the CMR with data reflecting students' authorization to attend the
Provider's school and approval of a one-to-one aide, if applicable. In the case
of a discrepancy pertaining to a student's authorization to attend and/or
one-to-one aide services, the Board will first attempt to resolve the
discrepancy internally. If the discrepancy cannot be resolved internally,
Providers will be advised of the discrepancy by email and will have fifteen (15)
school days from the date of the notification to present records or other proof
to the CBST or other office as the Board directs, to address the discrepancy. If
records are not submitted within the fifteen (15) day period, the NPSP will
discontinue payments and recoup sums paid for that student. If, after the
fifteen day period, the Provider produces proof of authorization, which is
accepted by the Board, the Board will restore payments for that student and
adjust payments accordingly.

 

(c)Any adjustments due to the parties under the terms of the Agreement that are
not processed by the NPSP prior to the termination of the Agreement shall remain
an obligation that survives the Agreement.

 

(2)Types of Adjustments

 

(a)The Board may adjust payments during the school year to reflect:

 

 

 

 

(i)Student enrollment start and enrollment end.

(ii)A change in a student's approval status.

(iii)A change made by the SED to the Provider's tuition rate.

(iv)Provider's failure to comply with the terms of Section 10.

(v)Computational errors.

 

(k)Post Two-Month and Ten-Month Program Student Register Adjustment.

(1)The Provider shall have no opportunity to amend a Final CMR after it has been
submitted to the Board.

(2)FTEs reported in Provider's CMR submitted pursuant to Paragraph 4(i)(ll)(5)
shall be used by the Board to populate Provider's SEDCAR pursuant to Section 34,
below.

(3)The Board shall share information in the Two-Month and Ten-Month Final
Reconciliation Reports with the NYSED Rate Setting Unit.

 

I.Two-Month Program

 

(1)On or before September 15, Provider will submit electronically and by a
certified hardcopy in the format provided by NPSP a Final Two-Month CMR
identifying students enrolled in the two-month program and one-to-one aide start
and end dates.

 

(2)If the Provider does not submit a Final Two-Month Program CMR by September
15, and the Board's system for such submissions was available on that date, the
Board shall withhold five (5) percent of the payments due as the first payment
for the ten-month program until such time as the Final Two-Month Program CMR is
filed. Providers will be notified by email of the Board's decision to withhold
payment. However, such written notice will not delay the Board's action.

 

(3)Upon Provider's timely submission of the Final Two-Month Program CMR, the
Board shall determine whether discrepancies exist pertaining to a student's
authorization to attend and/or receive one-to-one aide services.

 

(4)If no discrepancy is identified by the Board pursuant to Paragraph 4(k)(l)(3)
pertaining to a student's authorization to attend and/or receive one-to-one aide
services, the Board shall process payment for the two-month program, less any
applicable adjustments, by October 30, and shall post a Final Two-Month Payment
Reconciliation Report.

 

(5)If any discrepancy pertaining to a student's authorization to attend and/or
receive one-to-one aide services is identified by the Board pursuant to
Paragraph 4(k)(l)(3), the Board shall first attempt to resolve the discrepancy
internally. If the discrepancy cannot be resolved internally, Providers will be
advised of the discrepancy by email and will have fifteen (15) school days from
the date that notice to present records or other proof to the CBST or other
office as the Board directs to address the discrepancy. If records are not
submitted within the fifteen (15) day period or the discrepancy is resolved in
the Board's favor, the Board will recoup funds paid in error, if any. If the
discrepancy is resolved in the Provider's favor and that resolution requires the
Board to make a payment to Provider, such payment shall be processed. Upon
either resolution, the Board shall post a Final Two-Month Payment Reconciliation
Report. The payment process between the NPSP and the Provider shall be deemed
final and closed for that school year, except as provided in paragraph 4(1).

 

 

 

 

(6)With respect to any amounts due the Board under this subparagraph, the Board
may elect to (a) recoup said amounts received in excess from any payments due
the Provider from the Board for the Provider's ten-month program; or (b) require
repayment to the Board of any amounts received in excess. The Board shall duly
consider information submitted by the Provider pertinent to the Board's
election. However, the determination of the final repayment method is within the
sole discretion of the Board. With respect to any amounts due the Provider under
this subparagraph, such amounts shall be reflected in the Provider's next
regularly scheduled payment.

 

(7)In no event shall the Board process payments to a Provider for students
and/or one-to-one aides that cannot be entered into the SED's System to Track
and Account for Children ("STAC") due to the Provider's failure to timely report
the student's enrollment.

 

II.Ten-Month Program

 

(1)As long as the CMR due by June 10 was filed timely, nothing stated in this
Section will delay the Board's release to the Provider of the scheduled
seventy-five (75) percent payment made in June. Nonetheless, the Board will not
release the remaining twenty-five (25) percent until the Provider submits a
Final Ten-Month Program CMR by August 15 in conformity with the below
requirements.

 

(2)By July 10 following the close of the prior school year, based on information
submitted in the CMRs and payment data, the NPSP will furnish to the Provider on
a designated website a register detailing student-specific payment summaries for
Services and one-to-one aide services provided from September through May of the
prior school year.

 

(3)On or before August 1, Provider will submit electronically and by a certified
hardcopy in the format provided by NPSP a Final Ten-Month Program CMR
identifying students enrolled in the ten-month program and one-to-one aide start
and end dates from September through June. No other submission relative to
student enrollment or one-to-one aide service periods will be accepted for
payment after August 1 except as provided in Paragraph 4(k)(ll)(6) below.

 

(4)Upon Provider's timely submission of the Final Ten-Month Program CMR, the
Board shall determine whether discrepancies exist pertaining to a student's
authorization to attend and/or receive one-to-one aide services.

 

(5)If no discrepancy is identified by the Board pursuant to Paragraph
4(k)(ll)(4) pertaining to a student's authorization to attend and/or receive
one-to-one aide services, the Board shall process payment due to the Provider,
less any applicable adjustments, by September 15 and shall post a Final
Ten-Month Payment Reconciliation Report.

 

(6)If any discrepancy pertaining to a student's authorization to attend and/or
receive one-to-one aide services is identified by the Board pursuant to
Paragraph 4(k)(ll)(4), the Board shall first attempt to resolve the discrepancy
internally. If the discrepancy cannot be resolved internally, Providers will be
advised of the discrepancy by email and will have fifteen (15) school days from
the date that notice to present records or other proof to the CBST or other
office as the Board directs to address the discrepancy. If records are not
submitted within the fifteen (15) day period or the discrepancy is resolved in
the Board's favor, the Board will recoup funds paid in error, if any.If the
discrepancy is resolved in the Provider’s favor and that resolution requires the
Board to make a payment to Provider, such payment shall be processed. Upon
either resolution, the Board shall post a Final Ten-Month Payment Reconciliation
Report by September 30. The payment process between the NPSP and the Provider
shall be deemed final and closed for that school year, except as provided in
paragraph 4(L).

 

 

 

 

(7)With respect to any amounts due the Board under this subparagraph, the Board
may elect to (a) recoup said amounts received in excess from any payments due
the Provider from the Board; or (b) require repayment to the Board of any
amounts received in excess. The Board shall duly consider information submitted
by the Provider pertinent to the Board's election. However, the determination of
the final repayment method is within the sole discretion of the Board. With
respect to any amounts due the Provider under this subparagraph, such amounts
shall be reflected in the Provider's next regularly scheduled payment.

 

(8)In no event shall the Board process payments to a Provider for students
and/or one-to-one aides that cannot be entered into the SED's System to Track
and Account for Children ("STAC") due to the Provider's failure to timely report
the student's enrollment.

 

(I)Changes in the Two-Month and Ten-Month Program Tuition Rate for Services

 

(1)All amounts paid by the Board for Services shall be subject to post-school
year upward or downward adjustment, following establishment by SED of a
certified tuition rate for the applicable school year.

 

(2)Where the tuition rate is decreased and the NPSP intends to recover amounts
paid in excess of the previous rate, unless the NPSP's notice of the decrease is
based upon information received from the Provider, the NPSP shall notify the
Provider by email at least fourteen (14) school days prior that a recoupment
will be made. The Board may consider information submitted by the Provider
pertinent to the Board's election of the method of recoupment. However, the
determination of the final repayment method is within the sole discretion of the
Board.

 

(3)Where the tuition rate is increased, the payment procedures shall be adjusted
to reflect the new rate within thirty (30) days of the NPSP's receipt of
notification by SED of the rate change and the effective date of such rate
change. In addition, the Provider may inform the NPSP in writing of any SED rate
changes.

 

(m)Payment of Add-On Rates for One-to-One Aides for the Two-Month and Ten-Month
Programs

 

(1)The Board will pay for one-to-one aides on the basis of Regional Rates set by
SED annually. The one-to-one aide add-on rate for a current school will be paid
upon the SED's establishment of that rate. If the rate is set after the school
year has begun, the Board shall make payments retroactively where applicable.

 

(2)Payments for one-to-one aides will be based on each aide's beginning and end
date of service. The one-to-one aides' service periods for each student
recommended for a one-to-one aide and other identifying information, including
the name and Social Security Number, must be reported on the CMR and certified
each month separately from the students' enrollment.

 

(3)If, within a one-to-one aide's service period the one-to-one aide is absent
for no more than five consecutive school days and a substitute aide performs the
absent aide's duties until the absent aide returns, the Provider shall not be
required to enter the substitute aide's service. However, if the one-to-one aide
is absent for six consecutive school days or more, the service period for that
aide must be ended. If a substitute aide is assigned, that aide's start and end
dates must be reported in the CMR.

 

 

 

 

(4)The Provider must maintain for all one-to-one aides, including those that
provide substitute coverage, records evidencing service for the assigned student
on each date of service.

 

(5)Where the one-to-one aide services are provided for a period less than one
school year, any amounts to be processed for payment shall be prorated.

 

(6)Any adjustments to information provided in the CMR relating to one-to-one
aides are subject to the provisions of Section 4(k).

 

(n)  Payments by the Department of Health

 

In the event that the SDOH, or any public or private agency, pays tuition or
makes any other payment to the Provider for the provision of the services
specified in a student's IEP, other than payments in accordance with 5(b)(2),
such amount shall be reimbursed to the Board in accordance with the procedures
described herein above. However, such shall not constitute an adjustment of the
tuition rate established by the Commissioner. The Provider shall give immediate
written notice of its receipt of such payments to the NPSP.

 

5. MEDICAID and RECORDS MAINTENANCE

 

(a)As used in this Section 5, the term "clinician" refers to appropriately
licensed individuals providing Medicaid-eligible services either as an employee
or consultant/contractor of the Provider.

 

(b)The Provider shall report all special services and programs and/or individual
evaluations that are paid by or reimbursable through Medicaid funds (hereinafter
referred to as "special services") in a manner and format that is approved and
may be supplied by the Board. Providers shall comply with all rules governing
program exclusions as defined under applicable Medicaid regulations.

 

(c)The Board shall issue instructions by email, as warranted, to assist Provider
in complying with this Section. Such instructions shall include, as relevant,
links to sites that contain templates, definitions and explanations of terms
used herein (for example, Current Procedural Terminology ["CPT"] codes
associated with the provision of special services as stated in paragraph
5(d)(2)(B)(vii)).

 

(d)SDOH Forms

 

(1)The Provider shall, upon executing this Agreement, also execute the attached
"Provider Agreement and Statement of Reassignment."

(See Appendix B) Both forms can also be found online at:
http://www.oms.nysed.gov/medicaid/resources/

 

(2)Except as otherwise stated immediately below in paragraph 5(c)(3), the
provisions of paragraph 5(b)(1) shall not apply where the Provider, pursuant to
Article 28 of the New York State Public Health Law, is a Medicaid provider that
is authorized to submit claims for payment for the provision of special
services, provided pursuant to the Agreement, directly to SDOH.

 

(3)Notwithstanding the provisions of 5(c)(2), if with respect to billing for
special services, an amendment to Article 28 of the Public Health Law or any
other applicable law or regulation shall be adopted, or a revision to the policy
of SDOH shall be implemented, such that the Board, rather than the Provider,
shall be charged with the primary responsibility for direct billing for the
provision of such special services, the Provider, upon receipt of written notice
from the Board of such amendment or revision, shall hereafter fully comply with
the provisions of paragraph 5(c)(1).

 

 

 

 

(e)Service Record Collection and Transmission

 

(1)Provider understands that the specific obligations stated in this Section are
subject to change upon written notice to Provider in the event that federal
and/or state regulations and requirements change. Provider agrees to comply with
those changes in a manner directed by the Board.

 

(2)Data Collection: Provider shall collect and maintain the following in either
an automated or hardcopy format. All records shall be maintained in an organized
manner and shall be made readily available upon request.

 

(A)Providers shall maintain summary records of clinicians who provide special
services in connection with the Services covered by this Agreement. That
database shall include the following information for each clinician.

 

(i)Name, with separate fields for first and last name

(ii)National Provider Identification ("NPI") number

(iii)Full nine digit NYS license number

(iv)Whether the NYS license is active

(v)NYS license registration expiration date

(vi)For physical therapists only, whether the physical therapist's training
program and certificate is accredited by the Commission on Accreditation in
Physical Therapy Education

(vii)In any case where the identified staff/consultant provides special services
under the direction of a licensed clinician, Provider shall so indicate and
identify the name of the supervising clinician. Provider shall complete all
relevant fields for that supervising clinician pursuant to paragraph 5(c)(2).

 

(B)Provider's clinicians who provide special services in connection with the
Services covered by this Agreement shall, for each service session provided,
document the services that have been provided as close to the conclusion of the
session as practicable. Such documentation shall include the following.

 

(i)The name of the student

(ii)The date of the session

(iii)The type of special service provided (for example, occupational therapy)

(iv)The clinician's name, license number and NPI number

(v)The start and end time in hours and minutes

(vi)The setting for the service (for example, classroom, therapy room, hallway)

(vii)The CPT code associated with any procedures/service(s) performed during the
session for eight minutes or more

(viii)Whether the session was provided as a group or an individual session

(ix)If the session was provided as a group session, the actual number of
participants at that session

(x)Session notes, that is, notes describing what was done and what progress was
made during the encounter

(xi)The signature of the clinician providing the special service. In instances
where the service provider is required to be under the direction of a licensed
clinician for Medicaid claiming purposes, Medicaid requirements must be followed
and the session notes must also be signed by that supervising clinician. If
Provider uses an electronic system to capture such information and that system
allows an electronic signature, that system can be used for the creation of
session notes.

 

 

 

 

(f)       In each school year, unless otherwise directed by the Board, within
ten (10) school days of the Board making Parental Consent Letters available, and
as new students are enrolled, Provider shall distribute the Parental Consent
Letters, track their return and provide relevant information to the Board in a
manner specified by the Board. If a Parental Consent Letter is not returned,
Provider must send the parent a follow-up letter, the content of which will be
supplied by the Board. Provider will be required to provide electronic or
hardcopy data as directed by the Board indicating which students are associated
with a signed Parental Consent Letter permitting the Board to use Medicaid to
pay for IEP services and to disclose information about their child's services
for billing Medicaid.

 

(g)       Provider shall, if so directed by the Board, distribute Board-provided
prescriptions/orders/authorizations/referrals for service documents
(collectively referred to as "service documents') to students' parents and track
their return and provide relevant information to the Board in a manner specified
by the Board. If service document is not returned, Provider must send the parent
a follow-up letter, the content of which will be supplied by the Board. Provider
will be required to provide electronic or hardcopy data as directed by the Board
indicating which students are associated with a signed service document.

 

(h)       The Board reserves the right to require all Provider personnel who are
"relevant employees" as defined by NYSED to participate in training delivered by
the Board in compliance with New York Code of Rules and Regulations Part 521 and
to certify receipt of training.

 

(i)       Provider shall ensure that all clinicians are properly licensed in New
York State, have valid NPI numbers and, upon hire, do not appear on any lists of
providers who are unable to bill Medicaid, that is Exclusion Lists. The Board
shall have the right to regularly screen Provider staff against Exclusion Lists.
In the event the Board notifies Provider that, upon the Boards inquiry, it
appears that a clinician engaged by the Provider is identified on an Exclusion
List, Provider will confirm the identity of the clinician, determine the cause
of the exclusion, and report these finding to the Board.

 

(j)       All Provider officers, administrators, members of the Board of
Directors, classroom staff and all employees and consultants who provide related
services and their supervisors are to familiarize themselves with and adhere to
the Board's Medicaid Compliance Plan, accessible on the Board's website,
including provisions related to reporting irregularities or instances of
non-compliance.

 

(k)      Provider will accurately record and maintain the following
documentation in accordance with federal, state and/or local clinical
documentation guidelines for each applicable profession, in a readily available
manner and place, for purposes of on-site fiscal audit and/or contract
compliance review of the Provider by the Board, the SDOH, SED and/or other New
York State or federal agency authorized to audit, investigate and/or monitor
Medicaid claims, relative to special services and programs paid by or reimbursed
through Medicaid: {A) the name, social security number, copy of license,
credentials, and the actual therapeutic weekly service schedule, of each
provider of special services and programs; {B) if applicable, records supporting
provision of any related service under the direction of a licensed therapist;
(C) copies of the students' IEPs; evaluation reports; current
prescriptions/orders/authorizations/referrals for service, as provided by the
CPSE or the student's physician or other licensed prescribing professional in
the course of the provision of any special services and programs establishing
the medical necessity for the provision of such related service(s); and, any
other CPSE-generated record related to the Provider's provision of special
services and programs for those students; {D) all provider notes documenting the
date, time, actual duration and group size of the provision of any special
services provided by the Provider, and a description of what was done and the
progress made, and any other record pertaining to the delivery of the service;
(E) date the child received an evaluation (F) documentation that each service
session was verified as delivered by the dated signature of the service
provider; (G) copy of the student's IEP; (H) copies of all progress reports
required by Section 16 of this Agreement for each service provided; (I) proofs
of completion of all mandated SSHSP Medicaid Compliance training for all
applicable periods; and, (J) copies of all relevant professional credentials
including but not limited to licenses, registrations and certifications.

 

 

 

 

(I)       Provider understands that all documents, records and data referred to
in this Section must accurately reflect reported conditions and that the
creation and/or submission of false or misleading documents, records and/or data
may be deemed a material breach of this agreement and may result in further
civil action or referral to an investigative or law enforcement agency.

 

(m)      The submission of electronic data does not relieve the Provider of its
obligation to maintain in hardcopy the supporting records identified in this
Agreement

 

(n)       The Provider shall retain all documents required by this section in
accordance with Section 12 of the agreement.

 

(o)       Nothing stated herein shall impair, infringe or impede the Providers'
obligation to maintain and retain all records documenting the provision of
Services to students under the terms of this Agreement. The obligations stated
in this Section 5 pertain to all students for whom Services are provided under
the terms of this Agreement, notwithstanding any student's Medicaid eligibility
status.

 

(p)       Quality Assurance Review

 

Provider may request that the SDOH conduct a Quality Assurance Review of the
Provider's records, in order to ensure the accuracy of the information that it
provides to the Board with respect to the provision of special services or
programs that are paid by or through Medicaid. The Board shall assist the
Provider in the making of such a request. If the SDOH so requests, the Board
will provide the SDOH with assistance relevant to this subparagraph. The
Provider shall fully comply and cooperate with any Quality Assurance Review that
is conducted by the SDOH.

 

(q)       Liability

 

If, as a result of the Provider's willful or negligent failure to comply with
the requirements of this section, the Board, following an audit by the SDOH, is
required to refund or forgo the receipt of any funds, or suffers any loss of
funding that would be otherwise due the Board in its capacity as a Medicaid
Provider, the Board shall, upon written notice given thirty (30) calendar days
in advance, and upon an opportunity to be heard, begin to recoup such refund or
loss that can be proportionately attributable to the Provider's failure to
comply with this Section from any payments due to the Provider under the terms
of the Agreement. The Provider's liability in this regard, and the Board's right
to recoup such funds, shall survive the termination of the Agreement provided
that the Board has furnished the Provider with notice no later than ninety (90)
calendar days after receiving notice of the loss of such funding.

 

 

 

 

6.TERMINATION OF AGREEMENT

 

(a)Specific Cause for Termination

 

(1)In all instances except those specified in paragraph 10(a)(3), the Board
shall give notice to the Provider if the Board shall determine that the Provider
has materially defaulted in the performance of any of its programmatic, and/or
operational, and/or fiscal obligations hereunder. A material default of fiscal
obligations under this agreement shall include, but not be limited to, the
Provider's failure to maintain financial records in accordance with law,
regulation and/or NYSED guidance and/or Provider's submission of a CFR and/or
documentation requested by NYSED that is materially false, misleading and/or
inaccurate.

 

(2)Upon notice to Provider that the Board is invoking its rights under Paragraph
6, the Board may elect to suspend payments or apply a percentage of discount to
current year payments, at the Board’s discretion. The Provider will have thirty
(30) calendar days in which to reply to such notice. Within the said thirty (30)
calendar days, representatives of the Provider and the Board shall meet to
review said determination. If after such review, or if the Provider fails to
timely reply, and the determination of the Board remains that the Provider has
materially defaulted in the performance of any of its obligations hereunder, the
Board shall immediately refer the student(s) placed with the Provider to the
CPSE for a decision to terminate the placement. Termination of this Agreement
shall be effective as of the date of the CPSE recommendation(s) to terminate the
student(s') placement(s).

 

(3)Notwithstanding anything to the contrary stated in the Agreement, in the
event that: (A) appropriate governmental authorities, upon inspection of the
Provider's offices(s) or facilities wherein any services are provided pursuant
to the Agreement, determine that there are violations of applicable building
codes or other governmental laws, regulations or ordinances which constitute(s)
an imminent hazard to the health and safety of the student(s); or (B) the
Provider, or any of its staff takes or fails to take any action(s), which
constitute(s) an imminent hazard to the health or safety of the students, the
Board may suspend payments immediately and terminate the Agreement upon two (2)
calendar days’ notice to the Provider. The Provider will immediately refer
students to the CPSE for appropriate alternative placement recommendations. Such
termination shall be effective as of the date specified in the notice.

 

(4)Notwithstanding anything to the contrary stated in the Agreement, in the
event the Provider shall be unable or unwilling to comply with federal, State,
or local laws and/or regulations applicable to students with disabilities
enrolled in approved programs, the Provider shall immediately notify the Board
and the Commissioner of this fact. Upon the receipt of such notice, payments
will be suspended and all enrolled students shall be immediately referred to the
CPSE for termination of services by the Provider and recommendation for services
by another provider. This Agreement shall be terminated upon the CPSE's
termination of the student(s') placement(s) with the Provider

 

(5)In the event that the Commissioner withdraws approval or conditional approval
for the Provider to provide Services for students with disabilities, the
Agreement shall be deemed to have terminated as of the effective date of such
withdrawal of approval.

 

(6)Notwithstanding anything to the contrary in this document, if the Provider
fails to submit required documentation to the SED after several documented
requests from SED, which failure prevents SED from setting a rate for that
Provider for a period of three consecutive years or more, the Board may
terminate this Agreement upon 30 days’ notice of termination. Such termination
shall be governed by the procedures set forth at Paragraph 6 (a) (4), above.

 

 

 

 

(b)General Provisions

 

(1)In the event that the Agreement is terminated for any of the reasons stated
in this section 6 or by operation of law, (A) the Provider shall be entitled to
payment at the current year rate only up to the date of the notice of
termination referenced in Paragraph 6(a), above. Thereafter, if the Board has
elected to discount payments those payments will be made for Services rendered
only until the effective date of termination; (B) the Provider shall return to
the Board any advance payment(s) received for the portion of the school year
subsequent to the effective date of termination; (C) the Provider shall return
to the Board any other overpayments that are due under the terms of the
Agreement; (D) if the Provider is owed money by the Board, the funds owed will
be released only upon the Provider's submission to the SED and the Board the CFR
with attachments for the current school year and any and all financial reports,
including CFRs, that are outstanding for prior years.

 

(2)A notice of termination may be limited to the provision of Services furnished
in accordance with one or more of the Attachment(s) to the Agreement.

 

(3)Prior to terminating the Agreement the Board shall refer all students placed
with the Provider to the CPSE to consider termination of the current placement
and recommendation of a new placement. Termination of this Agreement will not
occur until new placements have been recommended for all students.

 

(4)If it is finally determined in any legal proceeding(s) that any approved
student was properly provided Services by the Provider beyond particular
termination date, the Board shall notify the Commissioner of the continuance of
said student(s) in program and the Board shall process payment to Provider for
said period, as provided by the Agreement.

 

(5)Copies of the notices described in this Section 6 shall be simultaneously
sent to the Commissioner.

 

(6)All notices of termination shall be sent by certified mail, return receipt
requested.

 

(7)It is agreed that the Board and the Provider retain all their rights at law
and in equity in the event of a material breach of the Agreement by the other
party.

 

(c)Provider's Cessation of Operations

 

(1)In the event that the Provider intends to cease operation of any or all
programs or services at any site, the Provider shall give notice of such
intention to the Board and SED, as stipulated in Section 200.7(e) of the
Commissioner's Regulations, and to the Office of Pupil Transportation ("OPT")
not less than ninety (90) days prior to the intended effective date of such
action. The Provider shall include a copy of the most recent CMR with such
notice. Upon cessation the Agreement, or in the case of a partial cessation of
some programs or services then that portion of the Agreement, shall be deemed to
have terminated in accordance with Section 6(a), above.

 

(2)No later than ninety (90) days prior to the effective date of the cessation
of operations, the Provider shall comply with all the Regulations of the
Commissioner regarding inventories, equipment, books and supplies. All
inventoried items shall thereafter be transferred in the manner determined by
the SED and the Board. Failure to comply with this subparagraph shall entitle
the Board to suspend any payments due the Provider.

 

 

 

 

(3)The Provider hereby certifies that promptly following cessation of
operations, and in no event later than sixty (60) calendar days following the
later of cessation of operations or the receipt of a final student register from
NPSP, a final CFR will be submitted to the SED and to the Office of Auditor
General consistent with the terms of Section 10 and that no assets of the
corporation will be transferred, nor will the corporation be dissolved, prior to
the filing of the final CFR and settlement of final claims with the Board. If
the Provider is owed money by the Board at the time of the cessation of
operations, the funds owed will be released only upon the Provider's submission
to the SED and the Board the CFR with attachments for the current school year
and any and all financial reports, including CFRs that are outstanding for prior
years. In the case of a sole proprietorship or a proprietary corporation, the
Provider's owner(s) shall be personally liable, to the extent permitted by law,
for any disallowance of State or Federal funds incurred by the Board as a result
of a non-submittal of the CFR or any adjustments based upon SED's issuance of a
reconciliation rate, if the assets are transferred or the corporation is
dissolved prior to the settlement of final claims with the Board. The obligation
of personal liability, if any, shall survive the Provider's cessation of
operations and the termination of the Agreement. In the event that the Board
incurs any disallowance of State or Federal funds as a result of a non-submittal
of the CFR or any adjustments by a not-for-profit Provider, the Board shall
notify the New York State Attorney General Office of Charities Regulation that a
lien against transfer of any assets or dissolution of the corporation should
attach pending settlement of the claims of the Board.

 

7.INSURANCE INDEMNIFICATION

 

(a)The following terms, conditions and specifications shall prescribe and govern
the Provider's obligations with respect to insurance for all general and
particular intents and purposes under the Agreement.

 

(1)The Provider shall obtain all required insurance coverage from insurers
possessing an AM BEST rating of at least A-7 or a Standard & Poor's rating of at
least AA.

 

(2)On or before the date of the Provider's execution of this Agreement, the
Provider shall submit to the Board evidence of the insurance specified herein'
together with all supporting documentation to the attention of NPSP reasonably
deemed necessary by the Chancellor or his/her designee(s). The Provider shall
transmit certificates of insurance to the NPSP or at the request of NPSP copies
of the insurance policies. The Board's receipt of such policies and certificates
shall be a condition precedent to any payment by the Board to the Provider under
this Agreement. Furthermore, the Provider shall transmit an informational copy
of this Agreement to its insurance carrier(s) together with a cover
letter(s)-the cover letter(s) shall identify the Provider's insurance
policy(ies) and/or account number(s)-that alerts and informs the carrier(s) of
the existence of this Agreement and the particular insurance provisions
contained herein.

 

(3)The Provider shall arrange with its carrier(s) to have the Board and the City
of New York each appear as an additional insured party on its commercial general
liability and umbrella policies and certificates of insurance shall indicate the
additional insured status for all required coverage. The Board shall be a
certificate holder for all other policies.

 

(4)The Provider shall not obtain or use any insurance policy(ies) or contract(s)
for purposes of this Agreement that contains any endorsement exclusions relating
to the additional insured's negligence, relating to the maintenance, use and
operation of the additional insured's realty or personalty, or relating to any
other activities by the additional insured that arise from, or in the context
of, this Agreement.

 

(5)The Provider shall maintain the hereinafter-prescribed levels of insurance
coverage throughout the Term of this Agreement (including, but not limited to,
original, additional, renewal and extension periods):

 

 

 

 

(A)Commercial general liability insurance coverage on an occurrence basis, for
bodily injury (including, but not limited to death, sickness, disease,
impairment and corporal punishment), property damage and personal injury, caused
directly or indirectly by any negligent act(s) of commission or omission of the
Provider and/or the Provider's agents, servants, employees, owners (including,
without limitation, parent and over-parent entities), partners (including,
without limitation, general, limited, silent and apparent partners), directors,
officers, elected or appointed officials, members, subProviders, subProvider
employees, volunteers, invitees, licensees, designees, assigns or any other
representatives. The liability limit under this commercial general liability
insurance coverage shall be in an amount not less than Two Million Dollars
($2,000,000.00) per occurrence. If more than one premises is insured under
Provider's policy any aggregate limit shall apply separately to each of
Provider's insured premises, however, deviations from the aggregate coverage may
be considered by the Board on a case-by-case basis for Providers with a large
number of sites.

 

(B)School Board or School Leaders errors or omissions, or Directors and Officers
liability insurance or its equivalent in an amount not less than One Million
Dollars ($1,000,000.00).

 

(C)Worker’s Compensation Insurance with the statutory benefits and Employers
Liability as required in the State of New York. If outside New York, Employers
Liability insurance with coverage of not less than One Million Dollars
($1,000,000.00).

 

(6)Provider shall require independent contractor medical professional to
maintain professional malpractice liability insurance coverage in an amount not
less than One Million Dollars ($1,000,000.00) each claim and aggregate for any
injury or damage that is in any way connected with or related to this Agreement.

 

(7)Required Rider Provisions. The Provider shall ensure that every policy for
all of the insurance coverage required pursuant to this Agreement shall contain
the following provisions via an endorsement attached to every such policy:

 

(A)Any and all notices that the insurer(s) shall provide to the Board shall be
addressed to the Chancellor or his/her designee(s) at the address stated in
Section 23.

 

(B)The Provider’s insurance policy(ies) or contract(s) shall not be terminated,
revised, modified or otherwise changed in such a manner as to reduce or limit
the Provider's coverage for any services under this Agreement in any way, unless
the affected insurer(s) shall have provided at least thirty (30) calendar days
advance written notice to the Chancellor or his/her designee(s) regarding such
termination, revision, modification or other change. If an insurer(s) notifies
the Board of the termination of any required coverage, the Provider shall
provide written evidence, e.g., a new certificate of insurance, before the
effective date contained in such notice(s) that the affected insurance coverage
has been fully replaced. If an insurer(s) notifies the Board of any
non—termination revision, modification or other change that causes the
Provider's insurance coverage to be out of compliance with the requirements of
this Agreement, the Provider shall cure such non—compliance before the effective
date contained in such notice(s).

 

 

 

 

(8)The minimum coverage limit amounts and types of insurance coverage expressed
in this Agreement shall not be construed in any manner whatsoever to limit the
nature and/or extent of the Provider's responsibility and liability under this
Agreement to protect, defend, indemnify and hold harmless the Board as
hereinafter provided.

 

(9)If professional or errors and omission liability insurance has been issued on
a "claims made" basis, the Provider must comply with the following additional
conditions. The Provider must either:

 

(i)Agree to provide certificates of insurance evidencing the above coverages for
a period of two years after final payment for the contract. Such certificates
shall evidence a retroactive date, no later than the beginning of the Providers'
work under this contract, or

 

(ii)Purchase an extended (minimum two years) reporting period endorsement for
the policy or policies in force during the term of this contract and evidence
the purchase of this extended reporting period endorsement by means of a
certificate of insurance or a copy of the endorsement itself.

 

(b)INDEMNIFICATION- The Board and the Provider do hereby agree that each party
shall be solely responsible for each party's own acts and omissions as well as
the acts and omissions of each party's own agents, servants, employees, owners
(including, without limitation, parent and over-parent entities), partners
(including, without limitation, general, limited, silent and apparent partners),
directors, officers, elected or appointed officials, members, subProviders,
subProvider employees, volunteers, invitees, licensees, designees, assigns or
any other representatives. The Provider shall protect, defend, indemnify and
hold harmless the Board and the City of New York from and for any and all
vicarious claims, damages and any and all other forms of liability arising from,
or in connection with, any negligent act(s) of commission and/or omission of the
Provider and/or the Provider's agents, servants, employees, owners (including,
without limitation, parent and over-parent entities), partners (including,
without limitation, general, limited, silent and apparent partners), directors,
officers, elected or appointed officials, subProviders, subProvider employees,
volunteers, invitees, licensees, designees, assigns or any other
representatives. Likewise, the Board shall protect, defend, indemnify and hold
harmless the Provider from and for any and all vicarious claims, damages and any
and all other forms of liability arising from, or in connection with, any
negligent act(s) of commission and/or omission of the Board and/or the Board's
agents, servants, employees, directors, officers, elected or appointed
officials, members, volunteers, invitees, licensees, designees, assigns or any
other representatives.

 

8.PROVIDER STAFF

 

(a)General

 

All staff members, employees and independent contractors of the Provider shall
be deemed staff members, employees and independent contractors of the Provider
for purposes of the Agreement, and the Provider alone shall be responsible for
their work, personal conduct, direction and compensation. Provider shall
maintain a complete and updated roster of all staff and consultants providing
direct and indirect services to students and shall list their names, titles and
whether services provided are direct or indirect. Providers with more than one
site shall maintain site specific rosters. The foregoing information shall be
submitted to the Board upon request.

 

(b)Service Provider Qualifications

 

(1)All staff members, employees or independent contractors providing Services
hereunder shall be appropriately certified or licensed to the extent required by
applicable law and regulation.

 

 

 

 

(2)Where applicable, current, valid documents evidencing state certification
and/or licensure for all pedagogical personnel, and the licenses, certificates
and permits required under federal, state and local laws and regulations shall
be required to be presented by new employees to the Provider, prior to the
commencement of employment. The Provider, or its contracted agent shall either
initial and date a copy of the aforesaid documents as substantiation that the
Provider validated the employee's credentials or print the government website
screen that was accessed to validate the employee's credentials. All such
documentation shall be available for inspection during school hours at the
principal offices of the Provider or at the program site, whichever location the
Provider shall have determined for the maintenance of employment records.

 

(3)The aforesaid certification and/or license requirements shall not be
applicable to any employees who are covered by relevant waivers or variances
issued under applicable federal, state and local laws or regulations.

 

(c)Supervision of Students

 

(1)In accordance with the Commissioner's Regulations, all Services shall be
provided by appropriately licensed or certified personnel. Students shall be
under the direct supervision of such personnel from the time that they arrive at
any facilities operated by the Provider through their time of departure.

 

(2)Unless the Provider has received a variance from SED, all personnel who spend
fifty percent (50%) or more of their time in an educational supervision role, or
who are responsible for teacher training and observations, shall be certified in
School Administration and Supervision/School Building Leader to the extent
required by the Commissioner.

 

(3)Staff records, including certificates, schedules, and written evaluations
shall be available for inspection, to the extent permitted by law, at the site
where a staff member is assigned; provided, however, that where it is impossible
to maintain the confidentiality of evaluations, the Provider may request a
variance from this requirement from the Board.

 

9.STUDENT SUSPENSION

 

(a)Under no circumstances shall a Provider discharge a student from the
provision of Services, pursuant to this Agreement, except upon express consent
of the Board and in compliance with all applicable laws and regulations.

 

(b)The suspension of preschool students with disabilities shall be governed by
applicable federal, state and local laws and regulations governing the
discipline of preschool-age students with disabilities and the Provider
represents that it has in current force and effect a disciplinary policy and
disciplinary procedures that conform to the requirements of those laws and
regulations including but not limited to Education Law §3214 and Part 201 of the
Commissioner's Regulations.

 

(c)This section shall not apply to children excluded from attendance due to lack
of age-appropriate immunizations, for which the Provider shall follow the
procedures in Paragraph 22.

 

 

 

 



 

(d)The Provider shall cooperate with the Board with respect to the conduct of
any CPSE review meetings, manifestation determinations or impartial hearings
regarding disciplinary matters. Such cooperation shall include but not be
limited to the following: (1) consultation with the appropriate representatives
of the Board; and (2) after such consultation, provision of a staff member with
either direct knowledge of the student, or sufficient knowledge of same, such
that the staff member will able to effectively participate in the CPSE review
meeting, manifestation determination or impartial hearing.

 

10.ANNUAL CONSOLIDATED FISCAL REPORTS CERTIFIED FINANCIAL STATEMENTS

 

(a)Consolidated Fiscal Reports

 

(1)Providers that operate on a Fiscal Year (July 1 through June 30) shall file a
Consolidated Fiscal Report ("CFR") and certified financial statements, including
attachments, with the SED pursuant to §200.9 of the Commissioner's Regulations,
regarding its provision of services under the Agreement by no later than
November 1, or November 30, if the Provider has availed itself of the SED's
extension. Providers that operate on a Calendar Year (January 1 through December
31) shall file a Consolidated Fiscal Report ("CFR") and certified financial
statements, including attachments, with the SED pursuant to §200.9 of the
Commissioner's Regulations, regarding its provision of services under the
Agreement by no later than April 30, or May 31, if the Provider has availed
itself of the SED's extension. The Provider shall notify the Board in writing of
any waivers of filing requirements or filing extensions granted or permitted by
the SED post November 30 or May 31, as applicable, with respect to any CFR,
which notice shall include written documentation. In the event the SED changes
filing deadlines and/or its regulations pertaining to extensions, the Provider
is obligated to follow SED's guidance.

 

(2)Within 30 calendar days past the SED's CFR filing deadline or extension
granted by SED, Provider shall submit to the Office of Auditor General ("OAG") a
copy of the CFR with the financial statement and any other attachments filed
with the SED; the Provider, in addition, shall submit to the OAG, in a format
specified by the OAG, the following information relative to student
FTEs/sessions reported in the CFR for each program:

 

(A)The total number of students (Board plus other counties' students, if any) in
each special education program; and

 

(B)The total number of Board students that were enrolled in each special
education program; and

 

(C)Student-specific enrollment information for each Board student (student's
name, Board-issued student identification ("OSIS") number, SED program code,
first and last attend date, and, as applicable, an indicator that the student
was assigned to the Provider pursuant to an Impartial Hearing/Pendency Order;
and

 

(D)The equated full-time equivalent enrollment or sessions (in the case of SEIT
program) for each Board student and separately, the aggregate equated full time
equivalent enrollment/sessions for other counties (if any) per program.

 

(3)The FTE/sessions information in the final Reconciliation Report for the same
school year issued by NPSP pursuant to paragraph 4(b)(2)(C), which is based upon
the Board's calculation of Payable Sessions as defined in Paragraph 4(f), and
the information provided pursuant to this Paragraph 10, section 2(A)- (D) will
be forwarded by the Board to the SED for its consideration in setting the
Provider's tuition rate.

 

 

 

 

(4)Notwithstanding anything to the contrary in this document, if the Provider
fails to submit any CFR with attachments and/or related FTE disclosure referred
to in paragraphs (2)(A) - (D), above, to the SED and OAG in accordance with the
provisions of this Section 10:

 

(A)The Provider's failure shall entitle the Board to suspend payments or apply a
percentage of discount to payments, at the Board's discretion, upon email or
hardcopy notice to the Provider by the Board through the OAG that the CFR is
past due and must be submitted within the time stated in the written notice.

 

(B)Suspension or discount of payment shall continue until such time as the
Provider submits the required CFR. However, upon a showing of good faith efforts
to rectify the situation, the Board may re-institute full payments before the
CFR is filed. In that event, however, the payments will not be retroactive to
the date of suspension or discount.

 

(C)The Provider's failure to use good faith to rectify the situation within a
reasonable period of time following the suspension or discount of payments may
be deemed to be a material breach of the Agreement, for which the Board shall
provide a ten (10) calendar day notice of termination. Such termination shall be
governed by the procedures set forth at Section 6 of this Agreement.

 

11.COLLABORATIVE AGREEMENTS

 

(a)The Provider agrees not to enter into a collaborative agreement with any
third party unless in compliance with this Section 11. For these purposes, a
Collaborative Agreement is a written agreement between the Provider and a third
party ("Non-4410 Program"), including a third party that is in a
less-than-arm's-length relationship with the Provider, to effect the
implementation of the Provider's approved Special Class in an Integrated Setting
("SCIS") program, regardless whether monetary consideration is involved.

 

(b)The Provider shall not enroll or initiate services for a SCIS student under
the terms of a collaborative agreement until the Provider has submitted to the
Board for review (1) two (2) copies of the collaborative agreement between the
Provider and the third party in order to ensure compliance with the provisions
of this Section 29 and (2) the written approval by the New York State Education
Department to provide services to preschool students with disabilities in the
site that is the subject of the collaborative agreement. The Board shall review
the collaborative agreement and respond to Provider within a reasonable time.

 

(c)All collaborative agreements shall include, but not be limited to, provisions
addressing the following:

 

•That nothing contained in the collaborative agreement shall impair the rights
of the Board notwithstanding any arrangement, agreement or understanding to the
contrary.

•That the Provider’s responsibilities under this Agreement are not diminished,
impaired, relieved or otherwise altered.

•That nothing contained in the collaborative agreement or under this Agreement
create any contractual relationship between the non-4410 program and the Board.

•The duties and obligations of each party under the collaborative agreement.

 

 

 

 

•The specific consideration for which such duties and obligations are assumed,
including any monetary exchange between the parties and the basis upon which
payment will be made. If no money will change hands, the collaborative agreement
must state that the section 4410 program expects to be compensated for its
services solely through payments and reimbursements from the Board for services
provided under the Agreement and that the Non-4410 Program expects to be
compensated for its services solely through its funding source(s).

•Both parties will maintain documentation in support of shared costs and, as
applicable to support reasonableness of consideration and will make the
documentation available in the event of an audit or review.

•Address of site(s) covered by the collaborative agreement.

•The nature of the non-special education program, for example, Head Start,
Universal Prekindergarten, daycare or private pay.

•Term of agreement, including

oThe effective dates of the agreement;

oThat implementation of the collaborative agreement is contingent upon approval
from NYSED to operate a SCIS class and the Board's approval of the collaborative
agreement.

•How amendments to the terms of the collaborative agreement and
termination/cancellation can be effected.

•Each party's school calendar, hours of program operation and the ratio of each
party's students and staff in the integrated classes.

•Understanding as to which entity is providing snacks and/or meals for the
section 4410 students. How student records will be maintained to comply with
privacy requirements.

•Specifics as to the equipment, materials and personnel, including
administrators, teachers, support and related services staff and substitutes,
that each party is responsible for providing for the SCIS program during the
approved days and hours of the program's operation.

•All understandings with regard to staff development and parent engagement
activities.

•The Non-4410 Program is prohibited from involving the staff, students or
families of the 4410 program in any religious and/or fundraising activities.

•Materials, equipment, furniture and/or durable classroom supplies provided by
the section 4410 program are on the premises for the operation of the SCIS
program and that they are property of the 4410 program's funding source(s).

•Each party will adhere strictly to the security clearance requirements mandated
by its contracting/licensing agency.

•The section 4410 program will carry insurance sufficient to meet the
requirements of the Contract. Each party will name the City and Department of
Education as insureds to its policy. Any additional insurance arrangements
between the parties must meet the reasonable and necessary tests if the section
4410 program seeks reimbursement for additional costs.

•Each party will permit access to the SCIS program site(s) for the purpose of
audits, reviews and monitoring visits.

 

(d)It is understood and accepted that the Board's approval of a collaborative
agreement does not signal that the consideration, if any, that the Provider has
agreed to pay to the Non-4410 program under the terms of the collaborative
agreement constitutes an allowable cost, either in whole or in part, as that is
a determination only SED may make.

 

(e)The Provider agrees that it is fully responsible to the Board for the acts
and omissions of the its collaborative partner(s) and of persons either directly
or indirectly engaged by them as it is for the acts and omissions of persons
directly employed by it. The Provider shall not in any way be relieved of any
responsibility under this Agreement by any collaborative agreement.

 

(f)Payments made under the terms of any collaborative agreement must be
supported with documentation that includes dated invoices identifying the site
and detailing the service period and the number of students for whom payment is
made during that service period if payments are made on a per capita basis. Any
additional documentation required by SED with respect to financial reporting of
revenue and expenses for purposes of tuition rate setting must be maintained in
accordance with regulations and guidelines promulgated by that agency.

 

 

 

 

12.Audits, Limited Scope and Contract Compliance Reviews

 

(a)Provider shall adhere to all expenditure and record-keeping rules,
regulations and official advisements of NYSED, including, but not limited to
Regulations of the Commissioner Part 200, section 200.9, which requires that
Providers maintain accounts in accordance with generally accepted accounting
principles; that Providers use the accrual basis of accounting; that accounting
books of original entry include asset, liability and fund balance or equity
accounts, as well as expenditure and revenue accounts; that subsidiary revenue
and expenditure accounts be maintained for each approved program requiring a
tuition rate, for preschool evaluation costs, and for each government grant
administered by the Commissioner, including the federal Individuals with
Disabilities Education Act ("IDEA") grant from which the Provider may receive
funds as a vendor to the Board.

 

(b)In the event that Provider's failure to maintain compliant records and
documentation related to expenditures reported on Provider's CFR substantially
impacts the ability of any agency authorized in this Section 12 to conduct an
audit, the Board may deem that failure to be a material breach in accordance
with Section 6 of this Agreement.

 

(d)The Board, pursuant to Education Law §4410(11)(c), and the City Comptroller,
the SED and the State Comptroller, or their authorized representative(s), shall
have the right to conduct a fiscal audit of the Provider. The Board shall, in
addition, have the right to conduct limited scope reviews, including review of
the Provider's compliance with selected terms of this Agreement and review of
the Provider's expenditure of IDEA vendor grant funds, in which case, all
categories of supporting records identified in this Section 12 may be sought and
must be provided.

 

(e)Subject to student confidentially requirements, the Board shall have access
to property, personnel and records including records of enrollment, attendance
and other school records that document the provision of Services hereunder.
Further, to substantiate the information contained in the Provider's CFR, the
Provider shall produce upon request records of all direct and indirect program
costs, whether allocated or otherwise, including, but not limited to, written
allocation methodologies, financial statements, general ledgers, invoices,
bills, cancelled checks and bank statements, payroll and service records, tax
forms and filings, leases, mortgages, agreements, loan documents and credit
transactions. If costs charged to the approved programs or services were shared
with other programs, whether public or private, the Board reserves the right to
review records evidencing total costs and the basis for the allocation among
programs. In addition, if incurred costs resulted from a related party or
less-than-arm's length transaction, the Board reserves the right to test the
transaction for reasonableness and fairness and require submission of relevant
records.



 

(f)The parties acknowledge that the results of the Board's audits and reviews
may be submitted to SED for its review and appropriate action, including tuition
rate setting and adjustments.

 

(g)The Board's audits shall conform to generally accepted auditing standards and
be conducted pursuant to the applicable Reimbursable Cost Manual that has been
approved by the Commissioner for the time period being reviewed. Nothing in this
Section 12 shall require the Board to conduct any audit or contract compliance
review.

 

(h)In conducting audits or reviews, the Board may make site visits at any time
without prior notice, provided that the visiting Board personnel first report to
the Provider's site office and make their presence known. It is understood that
such visits may take place regardless whether or the Provider's Director is
present and available.

 

 

 

 

(i)By February 28 and September 30 of each school year the Provider shall
furnish to the OAG a list of final fiscal audit reports issued within the prior
six months as a result of any Federal, State or city agency audit of programs
operated by the Provider. The Provider shall identify the title of the audit,
the agency conducting the audit, and the date of the report. If no reports were
issued during the period covered, the Provider shall submit a statement to that
effect.

 

(j)The rights afforded and the obligations imposed upon the parties under this
Section 12 shall survive the Agreement.

 

13.RETENTION OF RECORDS

 

(a)Except as otherwise directed by the Board or otherwise required by applicable
laws, rules or regulations, the Provider shall retain all books and records
required hereunder, for the time periods hereinafter prescribed, including,
without limitation the following:

 

(1)All cost and accounting records and enrollment/attendance records shall be
retained for seven (7) years after the end of the reporting year. Information
relating to the acquisition of fixed assets, equipment, land or building
improvements and any related financing arrangements and grants must be retained
as long as the facility is used by any educational program the Provider operates
if this period exceeds seven years as required by Commissioner's Regulations
Part 200.9(d)(3);

 

(2)Staff records and employee certifications shall be retained for nine (9)
years after the end of the Term of the Agreement, or until nine (9) years after
the termination of the Agreement and may be maintained electronically to the
extent permitted by federal law;

 

(3)Staff (pedagogical and non-pedagogical) attendance, service and time records
shall be retained for nine (9) years after the end of the Term of the Agreement,
or until nine (9) years after the termination of the Agreement;

 

(4)IEPs individual student files and student health, clinical, education and
attendance and service records shall be retained in the manner prescribed by
Schedule ED-1 (Appendix I of Title 8 of the Codes, Rules, and Regulations of the
State of New York).

 

(b)Subject to applicable laws and regulations governing the confidentiality of
student records, the Provider shall make all books and records available to the
Board, the SED, the State Comptroller, and the City Comptroller, or their
authorized representatives, for review and audit and desk review pursuant to
Section 12 of this Agreement, at such times during business hours as they may
request. In a review or audit conducted by the Board and upon request, the Board
shall provide written verification that the individuals requesting books and
records are in fact Board authorized representatives.

 

(c)At the conclusion of the required retention period, or no later than ninety
(90) days prior to the Provider's cessation of operations, the Provider shall
contact the: CBST or other office as the Board directs for instructions
regarding the disposition of all student records; and the OAG for instructions
regarding the disposition of financial and all other records.

  

 

 

 



14.SITE VISITS/ FACILITIES

 

(a)Modification of a Facility

 

If Provider operates, by ownership or by lease, a facility in which the Provider
furnishes special class or services hereunder, the Provider shall comply with
the requirements and timelines of the Commissioner's regulations in regard to:
any major modification of a facility, structural addition to a facility, or
change in the Certificate of Occupancy of a facility. If the modification,
structural addition or change was for the purpose of a programmatic change for
any of the services under this contract provided at the facility, the Provider
shall promptly notify CBST or other office as the Board directs when program
approval has been issued by the SED.

 

(b)Relocation to New Facility

 

If a Provider plans to relocate any services under this contract to a new
facility, the Provider shall:

 

(1)notify CBST or other office as the Board directs and the Office of Pupil
Transportation ("OPT") of the general location of the planned change,
specifically whether the planned relocation will be within the same school
district and/or within the same borough;

 

(2)comply with all Commissioner’s regulations regarding relocation, such as
facility approval, program approval, building permits, Certificate of Occupancy,
and similar regulatory requirements;

 

(3)notify CBST or other office as the Board directs, at the earliest known time,
of the anticipated transition timeframe, and plan cooperatively with CBST
orother office as the Board directs for any changes in children's IEPs, program
recommendations, or transportation approvals, which may be necessary, upon
receipt of final program and/or facility approvals from the SED, promptly notify
CBST or other office as the Board directs;

 

(4)upon receipt of final program and/or facility approvals from SED, promptly
notify CBST or other office as the Board directs and OPT of location, schedule
of service hours and half day schedules.

 

(c)Fire Drills

 

(1)The Provider shall develop and maintain on site written fire drill and
evacuation procedures to be used during the school year. The procedures shall
include the specific responsibilities of staff in a fire evacuation and shall be
updated if roles change or the population served by the Provider changes. There
should be no period during which such procedures have lapsed; by November 1 of
each school year the procedures must be reviewed, updated as necessary, and
signed and dated by the site Director/Principal. Fire drill and evacuation
procedures are to be posted in all classrooms and instructional rooms and as
directed by the New York City Department of Buildings. During each school year,
the Provider shall conduct the minimum number of fire drills required by
applicable State and local laws and regulations. Two (2) fire extinguishers are
to be located on each floor of a school structure and shall be inspected two (2)
times per year. One (1) smoke detector for every six (6) classes shall be
located on each floor of a school structure and shall be installed in hallways,
with a minimum of one (1) smoke detector per floor.

 

(2)The Provider shall request in writing that the New York City Department of
Health and Mental Hygiene or the Fire Department conduct an annual fire
inspection. The Provider will not be held responsible for the failure of either
agency to conduct the inspection. A record of the written request shall be
maintained on site.

 

 

 

 

(d)Asbestos Abatement

 

(1)The Provider represents that it is in compliance with all applicable federal,
state and local laws or regulations regarding the inspection for, containment
and removal of asbestos containing materials located on the premises of the
Provider which is under the control of the Provider (as either owner or lessee,
in whole or part) which may pose an imminent danger to any students.

 

(2)If upon review of any written reports, plans or other documentation,
previously provided to the Board, pursuant to a prior Agreement between the
Board and the Provider, the Board determines that an issue exists regarding the
Provider's representation made in subparagraph 13(d)(1), the Board shall
immediately notify the Provider of such issue by certified mail, return receipt
requested. Upon receipt of such notice, the Provider shall immediately undertake
all necessary steps to achieve or remain in compliance with the representation
made in Paragraph14(d)(1}, such that no student is exposed to any imminent
dangerous conditions.

 

(3)A Provider that operates a facility wherein the Provider furnishes individual
evaluations hereunder shall comply with Paragraph 14(d).

 

(e)Site Visits

 

(1)Nothing in this Agreement shall limit the authority of the Board, through its
CPSE, to conduct on-site observations of student performance for the purpose of
initial or subsequent determination of services and placement required pursuant
to applicable law and regulation. Such visit(s) may be made at any time without
prior notice, provided that the visiting Board personnel first report to the
Provider site office and make their presence known. It is understood that such
visits may take place whether or not the Director of the provider is present and
available.

 

15.ATTENDANCE RECORDS AND WITHDRAWAL/DISCHARGE PROCESS

 

(a)This Section 15 shall apply only where the Provider furnishes special
services or programs. The Provider's failure to comply with any of its terms and
conditions shall constitute a material breach of the Agreement and entitle the
Board to suspend or discount payments at the Board's discretion.

 

(1)If the Board determines that the Provider has failed to comply with any of
the provisions of this Section 15, the Board may immediately suspend or discount
payments at the Board’s discretion upon notifying the Provider in writing of
such failure and advising the Provider that it must rectify the failure within
the lime stated in the notice.

 

(2)The Provider's failure to use good faith to rectify the situation within a
reasonable period of time following the suspension of payments shall be deemed
to be a material breach of the Agreement, and the Board shall provide notice of
termination of the Agreement in accordance with the procedures set forth in
Section 6.

 

 

 

 

(b)Register of Attendance

 

(1)The Provider shall keep a record of the attendance and absence of each
enrolled student. The record of each student’s attendance and/or absence shall
be entered by the Provider on a daily basis in a register of attendance in a
format supplied and/or approved by the Board. The register of attendance shall
set forth at least the following for each student: full name; date of birth and
student identification number issued by the Board. Attendance is to be recorded
and maintained in a manner that does not violate individual student
confidentiality.

 

(2)The Provider's teachers are responsible for ensuring that accurate records of
daily attendance are kept for each student on register.

 

(3)The Provider shall designate a teacher or other appropriate employee to
supervise the keeping of the registers of attendance, oversee attendance
services and ensure the timely and effective tracking, follow-up, and support of
absent students.    

(4)The register of attendance is a business record that shall be verified by the
oath or affirmation of the person making the entries in the register of
attendance. The register of attendance must be maintained at the site and made
available to the Board immediately upon request.

 

(c)Report of Monthly Enrollment

 

The Provider shall document and maintain on site the attendance of each approved
student during each calendar month, or part thereof that the Agreement is in
effect. Such documentation shall be in a manner and format that has been
previously supplied and/or approved by the Board.

 

(1)For the two-month program, the Provider shall submit through a CMR its
certified cumulative enrollment information for each child to the NPSP by no
later than July 21; a final CMR is due no later than September 15.

 

(2)For the ten-month program the Provider shall submit through a CMR its
certified cumulative enrollment information for each child to the NPSP according
to the schedules in Paragraph 4(h)(ll)(5); a final CMR is due no later than
August 1 of the next school year.

 

(d)Establishment of Period of Enrollment

 

(1)"Legally Absent” or “Legal Absence" shall be defined by §175.6 of the
Commissioner's Regulations.



 

(2)The Provider shall establish each approved student's actual period of
enrollment by recording the student's first and last dates of attendance, or
legal absence as defined under §175.6 of the Commissioner's Regulations, with
the understanding that a student's first and/or last attend date cannot occur on
a national or New York State holiday unless otherwise permitted by SED.

 

(3)The Provider shall clearly document any claimed legal absence, with respect
to the first and/or last date(s) of attendance, in the student's attendance
record, by:

 

(A)Maintaining on file a parent-provided note or physician's note which states
the claimed legal absence and the applicable dates of absence; or

 

(B)Recording the claimed legal absence along with the basis of the Provider's
information supporting the claimed legal absence in a manner and format required
by the Board. Provider shall make a copy of such individual student records
available to the Board upon request or in the course of an audit of the
Provider's records. Provider shall maintain originals of all records referred to
in this paragraph.

 

 

 

 

(e)Student Absence and Voluntary Withdrawal/Discharge

 

(1) Request for Determination Regarding Student Status/Notification Regarding
Student Absence without Establishing a Legal Absence

 

(A)Any one of the following circumstances shall provide the basis for further
action as stated in the remainder of this Section 15(e):

 

•Five (5) consecutive school days/sessions since the date of the student's
approval to attend without the student establishing enrollment by physical
presence or legal excuse.    

•The student had established enrollment by means of legal excuse, but then has
failed to be present within the next twenty (20) school days/sessions.    

•The Provider is unable to obtain information regarding the student's
absence/failure to establish enrollment.    

•The Provider has information that the student who has established enrollment by
physical presence is absent without legal excuse for more than 5 consecutive
school days/sessions.

 

(B)The Provider shall with due diligence attempt to determine the reason the
student has failed to attend or establish enrollment or attempt to ascertain the
continued existence and application of a claimed legal excuse. If upon failing
to reach the student's parent/legal guardian or upon determining that the
student's absence is not based on a legal excuse, the Provider shall complete a
Request for Determination Regarding Student Status/Notification Regarding
Student Absence without Establishing a Legal Absence ("RDNA") Form.

 

(C)The RDNA form, which shall be signed by the Provider, shall set forth the
Provider's efforts to obtain relevant information and any information known by
the Provider regarding the student's reason for absence or failure to establish
enrollment. The RDNA form so completed shall be submitted to the CPSE.

 

(D)The CPSE shall have fifteen (15) calendar days from the date of the mailing
to the CPSE to make a determination regarding the reason for the student's
non-attendance and complete and sign the appropriate section of the RDNA form
which shall:

 

•Inform the Provider that the CPSE has determined that there is a basis for a
legally excused absence and that the student should remain on the roster unless
the student fails to attend within twenty (20) school days from the date of the
RDNA signed by the CPSE in which case the Provider must submit a new RDNA. The
records or other relevant information upon which the determination of a legally
excused absence has been made by the CPSE must be forwarded to the Provider who
shall maintain the records; or    

•Direct the Provider to send the parent/legal guardian a notice that within 10
(ten) school days, or longer if the CPSE so directs, of the date of the
notification to the parent/legal guardian the student's assignment/enrollment
will be terminated unless: the student is physically present before the
enrollment termination date or the Provider is able to confirm that the
student's absence is due to a legal excuse. The notification letter must have
appended to it the NYSED Procedural Safeguards Notice to the parent/legal along
with the RDNA signed by the Provider and CPSE.

 

 

 

 

 

(E)If upon the expiration of the fifteen (15) calendar day period referred to in
Paragraph 15(e)(1)(D), above, the CPSE has not communicated with the Provider,
the Provider shall send the parent/legal guardian a notice that within 10 (ten)
school days of the date of the notification to the parent/legal guardian the
student's assignment/enrollment will be terminated unless: the student is
physically present before the enrollment termination date or the Provider is
able to confirm that the student's absence is due to a legal excuse. The
notification letter must have appended to it the NYSED Procedural Safeguards
Notice to the parent/legal along with the signed RDNA that had been submitted to
the CPSE.

 

(F)If, before the termination date stated in the letter of notification to the
parent, the student is physically present or establishes a legal excuse, the
Provider shall complete the appropriate section of the RDNA form and submit it
to the CPSE.

 

(G)If the student is not physically present or has not established a legal
excuse within the applicable period stated in paragraph 15(e)(1)(D), above, and
the Provider has thus terminated the student's assignment/enrollment, the
Provider shall complete Section IV of the RDNA and submit it to the CPSE.

 

(H)The Provider shall, upon completing Section IV of the RDNA immediately update
the CMR to reflect that the student's enrollment status has changed. The
Provider shall not be entitled to receive payment for the provision of special
education services or programs for any portion of the school year after the date
that the student's enrollment is terminated and shall reimburse the Board for
any advance payments for any period of the school year occurring after the
termination of the student's enrollment.

 

(f)Notice of Absence

 

(1)If a student who has already established a period of enrollment other than by
a legal absence is absent at any time during the course of the school year for
five (5) consecutive school days/sessions or 20 school days/sessions in
aggregate within a four-month period, the Provider shall contact the student's
parent in order to ascertain the reason for such absence. The student's
attendance record shall indicate that contact was made or attempted, the means
used, the reason for said absence (if known), and its anticipated duration (if
known). The attendance record shall clearly identify the name and title of the
Provider employee recording such entry.

 

(2)If the Provider resolves the matter by establishing that the student is
legally excused, the attendance record shall be so noted and signed by the Site
Director or other staff member with administrative authority and maintained on
site.

 

(3)If the Provider is unable to contact the parent or establish that the student
has been legally absent or if the Provider requests further review
notwithstanding the parent's representations regarding the absence, in addition
to completing the RDNA if applicable, the Provider shall notify the CPSE by
submitting a Notice of Absence Form to the CPSE. That Form shall have appended a
copy of the annotated attendance records.

 

 

 

 

(g)School Calendars

 

(1)Provider shall enter its following school year's calendar into the Certified
Monthly Roster by April 1 of the current school year or within ten (10) school
days of the Board's posting of the following school year's calendar, whichever
is later. The calendar must specify at least: (A) thirty (30) instruction days
during the period of July 1 through August 31 for the July -August portion of
the school year (if the Provider operates a twelve month program); (B) one
hundred eighty (180) instructional days during the period September 1 through
June 30 for the September - June portion of the school year; and (C) the times
each daily school session begins and ends. Subsequent calendars shall be
submitted in accordance with the Board's written directive from NPSP.

 

(2)The scheduling of instructional days shall be in accordance with §3604 of the
New York State Education Law. For the purposes of this Agreement, an
instructional day shall be defined as a school day of the minimum number of
hours required by the applicable Commissioner's Regulations.

a.Unless the Provider's SED approval includes instructional lunch, the time
taken for students' lunch shall not to be included within the calculation of
hours comprising the school day.



 

(3)The Provider's calendar shall have the same number of school days for any of
the special services or programs provided pursuant to this Agreement.

 

16.INDIVIDUAL STUDENT FILES

 

(a)The Provider shall maintain an individual file for each student. This file
shall contain a complete and current record of all aspects of the Services that
the student has received, or is currently receiving. Such file shall include,
without limitation, copies of all IEPs, the student's related service card,
periodic progress reports reflecting the periodic progress attained in achieving
short-term objectives and annual goals, all CPSE provided clinical and
educational data, and other contacts as required by Section 17 (including all
individualized notices provided by the Provider to parents in accordance with
applicable laws or regulations), attendance, and any health records that may be
in the Provider's possession (excepting records governed by Section 13 of the
Agreement), as well as any and all documentation prepared and maintained by the
Provider with respect to special services or programs paid by or reimbursed
through Medicaid in accordance with Section 5 of the Agreement. The Provider
shall document its attempts to obtain such records and documentation from the
CPSE. Said file shall be available for review, subject to applicable law and
regulations governing the confidentiality of student records, at the Provider
during school hours by representatives of the Board and/or the SED. Such portion
of the file that is specifically related to the provision of special programs or
services that are paid by or reimbursed through Medicaid shall be made available
for review, subject to applicable law and regulations governing the
confidentiality of student records, at the Provider during school hours by
representatives of the SDOH.

 

(b)Where the Provider furnishes services under either Attachment A or B, the
Provider shall notify the parents of all such students, in their native language
if possible, by no later than December 1 of each school year that the Agreement
is in effect, apprising them of their right to review all student records
relating to their own child that are maintained by the Provider.

 

(c)Providers must maintain an emergency home contact form for each student
including the full name; date of birth; full names of parent(s); phone number,
if any; address; and emergency contacts.

 

(d)Provider shall, as quickly as practical, inform the CPSE in writing if
Provider becomes aware of errors or changes in students' names, and/or the names
of their parents or guardians, and/or errors in their dates of birth.

 

(e)The retention of individual student files is governed by the terms of Section
13 of the Agreement.

 



 

 

 

17.PERIODIC EDUCATIONAL AND RELATED SERVICE PROGRESS REPORTS

 

(a)As used in this Section 17 and hereinafter in this Agreement, the term "CPSE"
refers to an internal unit within the Board's structure of the Committee on
Special Education ("CSE"). The use of such organizational device is not intended
to avoid any of the Board's legal obligations. It is understood that references
to the "CPSE" shall include the CSE.

 

(b)This paragraph shall apply where the Provider furnishes special services or
programs (with or without related services) and/or SEIT services hereunder.
Reports for each student shall be maintained in the manner and for the duration
required in Section 13.

 

(c) Frequency of Reports

 

Unless a greater number is required by a child's IEP, the Provider shall provide
three (3) reports of progress per year for preschool students receiving 10
months special education services and four (4) reports of progress per year for
preschool students receiving 12 month special education services as required
under the terms of the Regulations of the Commissioner of Education, Part 200,
section 200.4 (d)(2)(iii)(c). Further, a "final" progress report is required if
the student is discharged/terminated from service more than thirty (30) days
after the most recent progress report or more than thirty (30) days of service
if the students period of enrollment was not long enough to have required a
first progress report .

 

(d) Content of Reports

 

Progress reports must contain, at a minimum:

 

(i) a review of the educational/related service(s) IEP goals and objectives and
the student's current levels of performance in achieving the goals;

 

(ii) a review of the educational/related service(s) to which the report
pertains, including a description of the student's response to the service
and/or current levels of performance;

 

(iii) the extent to which progress is sufficient to enable the child to achieve
the annual goals and the extent to which that progress is sufficient to enable
the student to achieve the goals by the by the end of the IEP period; and

 

(iv) Suggested modifications to the duration and frequency of
educational/related service(s), if any, and recommended changes to goals and
objectives, if any.

 

(e) Distribution of Reports

 

(1)Progress reports shall be distributed:

(i)to the child's parents; and

(ii)to the CPSE upon its request; and

(iii)not less than thirty (30) calendar days prior to a student's IEP review,
the Provider shall forward to the appropriate CPSE the most recent
educational/related service(s)reports from all teachers and related service
providers for the student, for the purposes of the student's annual review.

 

(2)With respect to all students who are pending withdrawal or discharge from the
Provider by reason of their attainment of age eligibility to attend the public
schools in accordance with §3202 of the Education Law, by no later than March 1,
the Provider shall forward to the appropriate CSE or other office as designated
by the Department the most recent progress report for each student and any
additional reports specifically requested by the CSE and already in the
student's files pursuant to this Agreement.

 

 

 

 

(3)Nothing stated in this Section 17 shall require the Provider to conduct any
re-evaluations or re-testing procedures for the students covered in paragraph
17(c)(2) above or to submit draft goals and objectives beyond those already
stated in the student's most recent progress report provided under this
subparagraph, draft IEPs, or new medical prescriptions as may be required by the
CSE for their review of the student's educational needs in kindergarten.

 

18.OTHER REPORTS

 

(a)The Provider shall furnish any additional data and reports, including, but
not limited to, SED submissions, as the Chancellor deems to be related to the
performance of the Agreement, upon request of the Chancellor. The Provider shall
be given a reasonable time to respond to such requests.

 

(b)Upon request, the Provider shall advise the Board in writing of the number of
Provider seats approved by SED and the number of vacancies. The Provider shall
notify CBST or other office as the Board directs of SED variances of class size
required and/or potential vacancies and arrange to review CPSE cases of students
from non public school waiting list. Upon review of student case material, the
Provider shall inform CBST or other office as the Board directs of acceptance or
the reason for rejection of the students on the waiting list.

 

(c)In addition pursuant to the Commissioner's Regulations, parents shall be
regularly informed of their child's progress toward annual goals and the extent
to which that progress is sufficient to enable the child to achieve the goals by
the end of the school year, by distribution to the parent of each educational/
related service(s) report.

 

(d)The Provider shall:

 

(i)prepare and maintain incident reports for all school related crimes and
incidents and injuries resulting from such crimes and incidents;

(ii)report child abuse as required by state law and report all school related
crimes to the police department; and

(iii)report all school related crimes and all serious non-criminal and/or
serious medical incidents, and all allegations of corporal punishment committed
against a student while in the care, custody and control of the Provider to the
Board, in a procedure to be determined by the Board and communicated to the
Provider.

 

19.COMPLIANCE WITH LAW

 

(a)The Agreement, and the Provider's provision of all Services hereunder, shall
be subject to all applicable federal, state and city laws and regulations, and
all applicable orders of federal and state courts, including, but not limited to
The Individuals with Disabilities Education Act, Article 89, The Family
Education and Privacy Rights Act, The Americans with Disabilities Act, and §504
of the Rehabilitation Act of 1973, and all state guidelines governing the
provision of special programs or services to students with disabilities.

 

(b)The Board reserves the right to amend the Agreement, as may be necessary, in
order to comply with any change in, and ensure the provision of appropriate
Services in accordance with, all applicable laws, regulations and guidelines
governing the operation of the Agreement and/or the provision of the Services
required herein. Such amendment is subject to the approval of the Commissioner.

 

 

 

 

20.MEDIATION AND IMPARTIAL HEARINGS

 

(a)If a mediation proceeding or impartial hearing is conducted, pursuant to
Article 89 or any other applicable law, rule or regulation, with respect to any
student for whom the Provider has provided Services pursuant to the Agreement,
the Provider shall cooperate with the representatives of the Board assigned to
conduct the mediation or impartial hearing. Such cooperation shall include but
not be limited to the following: (1) consultation with the appropriate
representatives of the Board; and (2) after such consultation, provision of a
witness or witnesses with either direct knowledge of the student, or sufficient
knowledge of same, such that the witness or witnesses will be able to
effectively participate in the mediation proceeding or impartial hearing.

 

(b)In the event that proceedings described in the preceding subparagraph
continue beyond the mediation or impartial hearing level, the Provider shall
continue to cooperate with representatives of the Board on the same terms as
stated in such preceding subparagraph until the final resolution of the matter.

 

21.CONFIDENTIAL HIV-RELATED INFORMATION

 

(a)The Provider, its agents and employees, shall strictly comply with all
applicable regulations of the Chancellor to maintain the confidentiality of all
HIV-related information in the manner described for Board employees and as
prescribed by applicable law and regulation.

 

(b)The Provider shall comply with the Infection Control Policies and Procedures
of the Board and in such manner as may be appropriate for the educational
setting and consistent with Article 27-F of the New York State Public Health Law
or such other state or city regulation as may become applicable.

 

22.IMMUNIZATIONS AND MEDICAL EXAMINATIONS

 

(a)If a student who has failed to obtain any immunizations required by
applicable laws and regulations is referred to the Provider by the CPSE for the
provision of special services or programs, the Provider shall not enroll the
student. However, the Provider shall not deny the enrollment of students
referred by the CPSE solely on the basis that they have been exempted from said
immunization requirements by reason of the application of §2164(8) or §2184(9)
of the New York State Public Health Law.

 

(c)In the event that a student who has established an enrollment fails to
furnish a medical examination as may be required by the New York City Department
of Health and Mental Hygiene for continued attendance at school, the Provider
shall contact the family both in writing and whenever possible verbally, and
make every reasonable attempt to induce the family to have the required medical
examination completed. If the family continues to fail to furnish the required
medical examination, the Provider shall promptly notify the CPSE that the
student must be excluded. Within ten (10) days of the receipt of such notice,
the CPSE shall advise the Provider whether the student shall be discharged.

 

(c)When necessary, the Provider shall refer all issues involving a student's
enrollment arising under paragraphs (22) (a) and (b) to the CBST or other office
as the Board directs for possible resolution.

 

(d)The Provider its agents and employees, shall strictly comply with all
applicable provisions of the New York State Public Health Law and applicable
Chancellor's Regulation as same may be amended from time to time.

 

 

 

 

23.[Intentionally omitted.]

24.NOTICES

 

(a)Unless otherwise specified herein, any notices, notifications or
communications between the parties, that are required to be provided under this
Agreement, (hereafter described as "Notice" or "Notices") shall be given in
writing, by email or by overnight delivery by Federal Express or other reputable
courier service.

 

(b) (1)Where it is specified that notice is to be given to the "Board", the
Provider shall give notice to the Board at the following address:  

 

Director

New York City Department of Education

Chief Achievement Office

Students with Disabilities and English Language Learners

Central Based Support Team

1780 Ocean Avenue, 4th Floor

Brooklyn, New York 11230

 

(2)Where it is specified in the Agreement that notice is to be given to a
particular office of the Board, the Provider shall give notice to that office.

 

(c)Providers shall submit and update as necessary the email addresses of at
least two Provider staff designated by the Provider to receive written notices
from the Board by email. Such submission shall be made through the Board's
Certified Monthly Roster Component of CAFS or other system as the Board shall
designate. Further, in that same database, Providers are also required to
designate and update as necessary the physical address and name of responsible
party to which the Board may send hardcopy mail. Failure to meet timelines set
forth in this Agreement that begin with an email or hardcopy notification from
the Board shall not be excused on the basis that the Provider's email addresses
were outdated or that the addressees did not read or appropriately forward the
Board's email or mail.

 

25.INCORPORATION OF ATTACHMENTS AND APPENDICES ORDER OF GOVERNANCE

 

(a)The indicated Attachments are incorporated into and made part of the
Agreement (as applicable). Provided, however, an Attachment shall not be
incorporated into and made part of the Agreement in the absence of the
Commissioner's approval, in accordance with Article 89, of the Provider's
provision of the Services described in the Attachment.

 

Attachment         Attachment Title

 

(A) Special Classes and Special Classes in Integrated Settings for Preschool
Students with Disabilities

(B) Special Education Itinerant Services for Pre-School Students with
Disabilities

(C) Individual Evaluations for Preschool Students with Disabilities

 

(b)Except as provided below, the Board’s Standard Terms and Conditions (except
for Sections 13, 16, 22, 23, 25.3(b), 25.4 and 25.7) and Supplemental Terms and
Conditions are incorporated herein and made part of the Agreement. Section 12 of
the Terms & Conditions is modified to permit Non-Reimbursable Expenses only to
the extent that they are included in the tuition rate set by SED. Section 27 of
the Terms and Conditions is modified to the extent that any requests for
assignments are further subject to Education Law §4410. The Terms and Conditions
are attached hereto as Appendix A.

 

 

 

 

(c)In the event of a conflict between this document and Appendix A the following
shall order of governance shall prevail. First, the Agreement and any
Attachments, then Appendix A

 

26.CO-OPERATIVE PLANNING

 

(a)In order to: assure the provision of coordinated services to best meet the
needs of students and to aid in reducing existing waiting lists; foster sharing
of information about new instructional techniques, equipment, and devices;
assure improved mechanisms to avoid necessary administrative problems or delays
in payment for services; the Board and the Provider agree as follows:

 

(1)The Board agrees to meet, upon request, with representatives of the Provider
and other providers furnishing contracted for Services to students with
disabilities.

 

(2)The Provider agrees to attend all mandated conferences or workshops convened
by the Board during the course of the school year which shall not exceed three
(3) times per year. It is agreed that nothing in the Agreement obligates the
Board to hold any minimum number of such conferences.

 

(3)The Board shall provide to the representatives of the Providers and approved
Providers at any such meetings, conferences or workshops, or directly to the
Provider by periodic mailings, copies of all applicable official regulations,
circulars, guidelines, policy statements or other documents.

 

(4)Copies of the Providers' written requests for approval of the Commissioner
(including supporting documentation), for items covered in the Commissioner's
Regulations and/or SED policy statements and guidelines, including, but not
limited to, acquisition of new facilities, purchase of equipment, changes in
staffing curriculum or levels of service, shall be submitted to CBST or other
office as the Board directs.

 

27.SECURITY CLEARANCE AND HEALTH CLEARANCE

 

(a)Security Clearance Definitions

 

(1)"Designated Security Clearance Office" shall mean the Board's Office of
Personnel Investigations or any other division/office/unit designated by the
Chancellor or his designees to carry out, in whole or in part, the Board's
Security Clearance Procedures.

 

(2)"Personnel Eligibility Tracking System" ("PETS") shall mean the Board's
online database available at https://schools.nyc.gov/offices/dhr/pets that
allows the Provider to enter Staff information into an electronic roster
("Roster') in order to monitor the background clearance status of each Staff
member.

 

(3)Security Clearance Procedures includes, but is not limited to, the Board's
fingerprinting procedures, criminal background checks, criminal history reviews
and background investigation, the Provider's compliance with and the Board's
monitoring of PETS, and any other procedures identified by the Board's
Designated Security Clearance Office and as may be revised as necessary to
ensure the safety and well-being of Board students.

 

(4)"Staff' shall include any and all of Provider's employees, officers,
directors, members, partners, agents, volunteers or consultants who, at any time
during the Term of this Agreement, (i) have direct contact with students; or
(ii) work in or visit a location during times that students are present unless
such contact is only on an incidental and supervised basis; or (iii) have
regular access to students' confidential information. Provider's Staff shall
also include any Staff who become affiliated with the Provider after execution
of this Agreement.

 

 

 

 

(b)Procedures for Staff Subject to DOHMH/D01 Security Clearance

 

(1)The Board recognizes that prior Agreements did not obligate center-based
program Providers whose Staff were fingerprinted by the New York City Department
of Investigation ("DOl") on behalf of the New York City Department of Health and
Mental Hygiene ("DOHMH") to be fingerprinted by the Board, and that this current
Agreement requires the application of the Board's Security Clearance provisions
(as described in 27 (C) below) to all Provider Staff, notwithstanding that Staff
may have been fingerprinted by the DOl. Therefore, in the case of center-based
program Providers only, Providers may elect immediately to follow the procedures
stated in paragraph 27 (c), below, or to phase in compliance as follows:

 

(A) Within 60 days of the start of School Year 2012/2013, all Staff providing
direct services to students shall present to the Board for security clearance.

 

(B) Within 60 days of the start of School Year 2013/2014, all supervisory and
executive Staff shall present to the Board for security clearance.

 

(C) Within 60 days of the start of School Year 2014/2015, all remaining Staff
shall present to the Board for security clearance.

 

(D) It is understood and agreed that the election of the phase-in option
provided in paragraph (b)(1), above, does not relieve Provider of its obligation
to identify all Staff in PETS and to complete all relevant fields,
notwithstanding that Staff who were fingerprinted by the DOl on behalf of DOHMH
have yet to be fingerprinted by the Board.

 

(E)It is understood and agreed that Provider shall ensure that newly hired Staff
are background cleared by the Board before providing service to Board students
regardless of the phase-in category of their employment or consulting
arrangement.

 

(F) It is understood and agreed that any of Provider's Staff who are not subject
to DOHMH security clearance procedures must be fingerprinted by the Board
notwithstanding the phase-in category of their employment or consulting
arrangement.

 

(G) If Provider's program is situated outside New York City, Provider may elect
to coordinate with the Designated Security Clearance Office to conduct the
security clearance procedures by means other than requiring Staff to appear
personally at the Board.

 

(H) For the sake of clarity, as more fully described in (c)(2) of this section
Staff members who have been fingerprinted by the Board after July 1, 1990, do
not have to be re-fingerprinted

 

 

 

 

(c)SECURITY CLEARANCE PROCEDURES

 

(1)The Provider shall comply with all rules and directions regarding Security
Clearance Procedures that may be issued by the Board during the term of this
Agreement. The Provider must contact the Board’s Designated Security Clearance
Office within ten school days of signing this Agreement to commence
fingerprinting of Staff in accordance with this Section. The Board shall provide
Provider with a PETS user name and password. The Provider shall input the
required information for all of Provider's Staff, including each Staff member's
full name, Social Security number/Tax Identification Number, title or functional
description, work address, email address and telephone number and such other
relevant information as the Board may reasonably require. PETS will provide
notification to the Provider if a Staff member is ineligible or becomes
ineligible to render services to the Board due to security reasons. PETS
notifications do not relieve Provider from its obligation to comply with the
Board’s Security Clearance Procedures.

 

(2)All Staff are required to undergo the Board's Security Clearance Procedures
and be cleared to work with Board students by the Designated Security Clearance
Office prior to commencing services with direct contact with the Board's
students or access to their confidential information. If a Staff member has been
fingerprinted by the Board after July 1, 1990, pursuant to any Agreement with
the Board, the Staff member does not have to be reprinted. However, the Provider
must add such Staff member to the Roster and ensure that the Staff member has
been cleared prior to providing any services in accordance with this Agreement.

 

(3)Provider has a continuing obligation to review and maintain its PETS Staff
roster throughout the term of this Agreement:

 

(A)The Provider must contemporaneously update information upon hiring new Staff,
removing Staff, and/or identifying new PETS contact information.

 

(B)Provider must respond within twenty-four hours to any notification and/or
request for more information generated by PETS.

 

(4)Provider shall grant the Board access to all Staff members' personnel records
upon request, unless otherwise prohibited by law, for the purpose of conducting
a background check and monitoring compliance with Security Clearance Procedures.

 

(5)The Chief Executive Officer ("CEO") of the Division of Human Resources and
Talent ("DHRT") for the Board or his/her designee shall determine, on an ongoing
basis, whether and to what extent any Staff shall be ineligible to provide
services under this Agreement for security reasons. The Board shall have the
right to require the removal of any Staff who is the subject of an investigation
by DHRT pending a final determination. In the event the CEO or his/her designee
determines that Staff is ineligible, the Provider does hereby consent and agree
to abide by the following:

 

(A)The Board will notify the Provider and the individual of the specific grounds
for the decision and will afford the individual and/or Provider an opportunity
to present information on his/her/its own behalf; and,

 

(B)Immediately upon notification, the Provider shall remove and bar the affected
individual and/or entity from providing any services in furtherance of this
Agreement, unless and until the decision is reversed or modified; and,

 

(C)As soon as possible upon notification, if the removal of Staff pursuant to
paragraph 6(b), above, will impact delivery of Services to Board students,
Provider shall assign another Staff member to fulfill the duties and
responsibilities of the removed individual and/or entity in connection with the
performance of this Agreement, unless and until the decision is reversed or
modified.

 

(D)Provider shall make no demand for, nor be entitled to receive, any additional
compensation for costs arising from the debarment of any one or more of its
Staff.

 

 

 

 

(6)Provider agrees not to hire or retain any person as a Staff member for
purposes of this Agreement who is required to undergo Security Clearance
Procedures and who refuses to grant authorization for fingerprinting or criminal
record review; who has not completely and truthfully reported information
concerning his/her criminal convictions; or who has a criminal conviction
record, subject to and consistent with Article 23-A of the New York State
Correction Law.

 

(7)Provider is required to advise its Staff to notify Provider in the event that
the Staff is arrested and charged with a felony, misdemeanor or violation in any
jurisdiction. Thereafter, Provider shall:

 

(A) notify the Designated Security Clearance Office in writing or by hand
delivery to 65 Court Street, Brooklyn, New York 11201 or by email to
OPIARRESTNOTIFICATION@schools.nyc.gov within twenty-four hours of discovering
such arrest; and

 

(B) submit a copy of (a) the criminal complaint,(b) a court order or disposition
resolving the case and (c) any other documents deemed necessary by the
Designated Security Clearance Office.

 

(8)Provider or Provider Staff, as Provider elects, shall be responsible to pay
for all fingerprinting costs at the time of fingerprinting.

 

(9)Any waiver of the Security Clearance Procedures set forth herein or approval
required hereunder shall not be effective unless in writing by the Chancellor or
his designee.

 

(d)Health Clearance

 

(1) All Providers subject to the requirements of the DOH or any other agency
must comply with all applicable regulations and requirements for health
clearance for their personnel.

 

(2) All Providers that are exempt from the requirements of DOH must maintain for
each personnel, a statement from a certified physician, based on either a review
of medical history or a medical exam, that the employee is medically fit to
perform his/her assigned duties, with or without accommodation as construed
under the Americans with Disabilities Act. Such statement shall include a
tuberculin skin test or chest x-ray and a history of immunization.

 

(3) Health clearance records shall be kept on file and shall be confidential.
The Board may at any time, require verification from the Provider that all
required health clearance forms are on file, that they are updated as required,
and that they include the minimum requirements as described above in
subparagraph (a).

 

(4) Provider agrees to comply with changes in Board policy regarding health
clearance screening including re-certification of health clearance.

 

28.VENDEX

 

(a)The Provider shall submit, prior to the execution of the Agreement, a fully
completed Vendex form. Forms are available online at
http://www.nyc.gov/html/mocs/html/research/vendex.shtml . The Vendex form is
incorporated into and made part of this Agreement as if attached hereto. The
Board has relied upon the information contained in the Vendex and in the event
of an omission, misrepresentation, or false statement, the Board may terminate
the Agreement with five (5) calendar days notice and shall be entitled to a
return of all payments received by the Provider under the Agreement, if the
information was materially false or intentionally omitted. Such termination
shall be governed by the procedures set forth at paragraph 6(a) (3) of this
Agreement.

 

 

 

 

(b)The Provider, shall, upon execution of the Agreement, contemporaneously
submit an Affirmation in a form required by the City Comptroller. Such Affidavit
shall be deemed incorporated into and made a part of the Agreement as if fully
attached hereto.

 

(c)Any dispute arising from the Vendex Questionnaire shall be referred to the
Chancellor or his/her designee for resolution.

 

29.MISCELLANEOUS

 

(a)No student or parent of a student shall be required to participate in any
type of fund raising activity for the Provider.

 

(b)No student or parent of a student shall be required to pay a fee to the
Provider for any of the Services provided by the Provider pursuant to the
Agreement. Provider must reimburse the student or parent of the student any
funds that a student or parent of a student has delivered to the Provider upon
provider’s notification of BOE approval of the enrollment of the student in
Provider's program covered by this Agreement.

 

(c)Nothing slated or required by the Agreement shall be in derogation of, or
operate to abridge or alter, any rights conferred upon students or their parents
by applicable laws and regulations.

 

(d)Unless otherwise stated in this Agreement, communications will be made to
Providers by the Board through email sent to the email addresses designated by
the Provider. Providers are also required to provide and update as necessary the
physical address and name of responsible party to which the Board may send
hardcopy mail.

 

(e)Submission of all reports and data shall be in a format prescribed by the
Board and SED and shall include electronic data submission.

  

30.SUBCONTRACTING

 

(a)The Provider agrees not to enter into any subcontract for the performance of
its obligations, in whole or in part, under this Agreement except upon a written
request to the Board and the Board's written approval. If such approval is
given, the Provider agrees that it is fully responsible to the Board for the
acts and omissions of the subcontractors and of persons either directly or
indirectly engaged by them as it is for the acts and omissions of persons
directly employed by it. The Provider shall not in any way be relieved of any
responsibility under this Agreement by any subcontract.

 

(b)The following arrangements shall not be subject to the provisions of this
Paragraph 30: 1) individual employer-employee contracts; 2) the engagement of
individual independent contractors who will perform Services; and 3) provision
of related services to students by agencies and/or individuals on the Board's
Municipality List of Independent Providers(available at
http://schools.nyc.gov/Academics/SpecialEducation/programs/relatedServices/RSinfo
rmation.htm)



 

 

 

 





 

31.DEFINITIONS

 

(a)"Agreement" means this document and all incorporated Attachments and/or
Appendices.

 

(b)"approved student(s)", or "student(s)" means the children covered by the
terms of the Agreement, and includes a child who: (1) has been classified by the
committee on special education as a student with a disability and (A) has been
recommended to receive special services or programs; (B) which Services, as
specified in the child's IEP, have been determined by the Board to be
appropriate to meet his individual needs; and (C) is enrolled in the Provider's
State approved program.

 

(c)"Article 89" means Article 89 of the New York State Education Law, §§ 4401 et
seq.

 

(d)"Board" means the Board of Education of the City School District of the City
of New York or the Chancellor of the City School District of the City of New
York and/or his designee(s).

 

(e)"NPSP" means the Board's Bureau of Non-Public School Payables.

 

(f)"CBST" means the Board's Central Based Support Team, which is located at 1780
Ocean Avenue, 4th Floor, Brooklyn, New York 11230.

 

(g)"Commissioner" means the Commissioner of Education of the State of New York.

 

(h)"Commissioner's Regulations", unless otherwise specified, means the
applicable sections of Part 200 of Title 8 of the Commissioner's Regulations as
published in the Official Compilation of the Codes, Rules and Regulations of the
State of New York, as promulgated and/or amended in accordance with Article 89.

 

(i)"Consolidated Fiscal Report" and/or "CFR" mean the consolidated fiscal report
that is described and defined by §200.9 of the Commissioner's Regulations.

 

(j)"CPSE" means the committee on special education as defined by § 4402 of
Article 89 and the Commissioner's Regulations.

 

(k)"days", or "daily", unless otherwise specified, means days on which the New
York City Board of Education is open for business, and is not limited to those
days on which the public schools are in session. It excludes Saturdays, Sundays
and legal holidays.

 

(I)"enrolled" means, and "enrollment" or "enroll" shall mean the period
commencing with the approved student's first date of attendance at or legal
absence from the Provider and terminating on the student's last date of
attendance at or legal absence from the Provider, as defined and/or described by
the provisions of §175.6 of the Commissioner's Regulations and section 14 of the
Agreement.

 

(m)"Individualized Education Program" and/or "IEP" shall be as defined by
Article 89, the Commissioner's Regulations and the SOPM.

 

(n)"OAG" means the Board's Office of Auditor General, which is located at 65
Court Street, Room 1101, Brooklyn, N.Y. 11201.

 

(o)"parent" shall be as defined by the Commissioner's Regulations.

 

 

 

 

(p)"process for payment" means, and "pay", "payment", or "payments" refer to the
fact, that upon the Board's receipt, review and data entry of all information
and documentation required to be provided by the Provider in support of the
particular payment in question, the Board will complete all necessary and
appropriate administrative tasks relative to the issuance of the payment in
question, and thereafter notify the City Comptroller that such payment is due
and owing to the Provider.

 

(q)"related services" shall be as defined by §4402 of Article 89 and the
Commissioner's Regulations. It shall specifically exclude related services
provided for a student pursuant to any other agreement between the Board and the
Provider and/or the Board and any other third party or parties.

 

(r)"Services" means the special services or programs or related services, that
the Provider furnishes in accordance with the terms of the Agreement.

 

(s)"SED" means the Education Department of the State of New York.

 

(t)"SDOH" means the New York State Department of Health.

 

(u)"special services or programs" shall be as defined by §4401 and §4402 of
Article 89 and the Commissioner's Regulations, and unless otherwise specified,
shall include special classes, and related services provided pursuant to an IEP
placing a child in either of these class settings.

 

 

 

 

(v)"school year" shall mean the period from July 1 of any calendar year through
June 30 of the subsequent calendar year, or any part thereof, that may be
applicable to the operation of the Agreement.

 

(w)"State Comptroller'' means the Comptroller of the State of New York.

 

(x)"tuition rate" shall be the tuition rate as defined by §4405 of Article 89
and the Commissioner's Regulations with respect to special services or programs,
which tuition rate has been certified in accordance with the Commissioner's
Regulations for use in connection with the Provider's provision of Services at a
specific, identified program site. Where applicable, it shall also mean
"prospective rate", "interim rate", "corrected rate", "rate based on audit" or
"reconciliation" rate, as such terms are defined by the Commissioner's
Regulations or "instructional rate", "related services rate" or such other term
as may in the future be defined by §200.9 of the Commissioner's Regulations.

 

32.WRITTEN MODIFICATION; MERGER

 

(a)This Agreement may not be modified except in writing signed by the parties,
and approved by the Commissioner.

 

(b)Requests on behalf of the Provider for modification of any of the terms of
the Agreement shall be made in writing and directed to the Board's Deputy
Chancellor for Instruction. Any such modification shall be subject to the
approval of the Chancellor and then the Commissioner.

 

(c)The Agreement represents the entire understanding of the parties, and no
other prior or contemporaneous Agreement, oral or otherwise, regarding the
subject matter of the Agreement shall be deemed to exist or to bind any of the
parties hereto, or to vary any of the terms contained herein.

 

33.TRANSPORTATION

 

(a)The Provider shall indicate the days on which transportation is required for
the upcoming school year no later than April 1 of the prior school year or
within ten (10) school days of the Board's posting of the following school
year's calendar, whichever is later, and shall, in addition, provide the start
and end times of the school session times in an online calendar system provided
by the Board.

 

(b)If provider plans to modify the start and end times of sessions or adds a
session that will affect the school's hours of operation during the current
school year, the Provider shall notify CBST or other office as the Board directs
and the Office of Pupil Transportation ("OPT") of such planned modification in a
manner indicated and supplied by the Board.

 

(c)Provider shall refrain from changing the session time hours of operation
during the school year unless otherwise directed by NYSED, or an approved
program with different operating hours is newly implemented, or emergency
conditions warrant. In any case where hours of operation must be amended during
the school year, Provider will notify CBST or other office as the Board directs
and OPT in a manner indicated and supplied by the Board as soon as is
practicable.

 

(d)In the event the Board makes a data system available for Provider's use,
Provider shall enter information pertaining to each of Provider's sites,
including, but not limited to Site Director's name, email address, telephone
number, fax, student pick up and drop off address, and days of service. With the
understanding that the Board relies upon up-to-date student address information,
Provider shall review the information in the system and make such changes as
warranted. Upon notification from a student's parent that the student's bus pick
up and/or drop off location has changed, Provider shall make that change in the
system.

 

 

 

 

(e)Providers shall submit to OPT with its school year calendar a snow emergency
plan in a format to be provided by OPT.

 

(f)Providers shall supervise the students during school bus arrival and
departure.

 

(g)Provider shall cooperate to every extent possible with transporter
arrangements to conduct a minimum of 3 annual emergency bus drills. Provider
shall maintain a record indicating the date such drills occurred.

 

(h)Provider shall be responsible for providing sufficient personnel to assist
students with disembarking from bus transportation up to fifteen minutes prior
to the commencement of the student's session time.

 

(i)Provider shall have written rules and procedures for safely getting special
education students off and on transportation contractors' buses upon the
students' arrival and departure from the school. Upon request, Provider shall
supply copies of the rules and procedures to the Board and to each
transportation contractor and its crew, including the transportation
contractors' personnel who are responsible for arrival and departure procedures.

 

(j)Providers shall inform parents about rules of student conduct and busing
procedures, including those pertaining to procedures that will be followed in
the event that the parent/guardian is not present to receive the student upon
the return trip home.

 

(k)The Provider shall maintain, and shall submit upon request in a format
directed by the Board, up-to-date information, including the school name;
mailing address; school bus drop-off address; busing coordinator name and phone
number; and emergency school staff contact name and phone number.

 

(I)The Provider shall maintain and shall submit upon request in a format
directed by the Board up-to-date information disclosing the names of students'
parents/guardians, their address, their BOE "handicap" and transportation
medical alert codes, the school they attend and at the end of the year their
transportation needs for the coming year, and their contact information; the
names of students to whom MetroCards have been assigned as applicable; and, the
names of students who started school bus transportation, but stopped riding the
school bus.

 

(m)Providers shall comply with all rules and regulations promulgated by the
city, state or regulatory agency with respect to pupil transportation.

 

34.SPECIAL CONDITIONS FOR RECEIPT OF IDEA VENDOR FUNDING

 

(a)This Section 34 shall apply to funds distributed to Providers in their vendor
relationship to the Department pursuant to federal Individuals with Disabilities
Education Act and consistent with §4410-b of the New York State Education Law ,
Section 611 and Section 619.

 

(b)Payment of IDEA vendor funds to the Provider will be made by the Board
consistent with federal law and SED guidance and in accordance with procedures
it has developed.

 

(c)Provider agrees to notify the Department, in writing, within thirty (30) days
of any change in its eligibility to receive IDEA funding for any grant year.

 

 

 

 

(d)In each school year, by a date fixed by the Board with reasonable time to
respond, Provider shall indicate in CAFS or a successor system whether Provider
may be applying for IDEA vendor grant funds for the following grant year. If the
Provider indicates that such funds may be sought, the Board shall use the data
reported in Provider's CMR that is due no later than the second Wednesday in
October to create a SEDCAR 1 form based on students who were enrolled for
Services in the Provider's approved program(s) as of the current school year
Basic Educational Data System ("BEDS") date and are eligible for such funding
upon the Board's application of business rules that are consistent with grant
guidelines. The Board shall post a report of the students who were counted for
purposes of the SEDCAR-1 form and the Provider's SEDCAR 1 with notice to
Provider to indicate again whether Provider is applying for IDEA grant funds.
That submission of a request for IDEA grant funds shall serve as the submission
of the Provider's SEDCAR 1 form.

 

(e)If, pursuant to paragraph 34(d), Provider indicates that it is not applying
for funds, or if the Provider fails to indicate whether it is applying for funds
by the posted deadline, the Provider will not be eligible to receive IDEA vendor
funds for the applicable grant year.

 

(f)For the term of this Agreement, payment of IDEA vendor funds, including
carry-over funds, shall be made by the Board to the Provider in accordance with
the payment schedule described in the "Notice of Allocation." However, that
schedule is subject to change contingent upon the timing of the Board's receipt
of its allocation of funds and/or other time-sensitive actions by the SED.

 

(g)It is understood and agreed that the payment schedule is further contingent
upon Provider's submission, and the Board's approval, as indicated by the
release of vendor grant funds, of a Budget and Narrative and its submission of
expenditure reports, in a format prescribed by the SED and/or the Board,
including, but not limited to, electronic format. As the Provider is receiving
IDEA funds through its vendor relationship with the Board, and, as the Board is
not obligated to issue payments to the Provider for use of funds inconsistent
with the grant or for purposes with which the Board is not in agreement, the
Board reserves the right to reject the Provider's proposed use of IDEA vendor
funds in whole or in part and to require Provider to re-submit the Budget and
Narrative with changes that are consistent with grant guidelines and the Board's
determination as to the services/goods it seeks to obtain from the Provider on
behalf of Board-placed students.

 

(h)Provider agrees first to obligate "carry over" funds from any previous grant
year before obligating any current year sub-allocated IDEA Section 611 and
Section 619 funds. Provider further agrees not to obligate grant funds,
including carry-over funds, beyond June 30th or the end date SED sets for the
respective grant year. For purposes of this Agreement, funds are "obligated"
when the cost is accrued as defined by the SED Reimbursable Cost Manual.

 

(i)Provider agrees that IDEA funds will be expended in accordance with its
approved Budget and Narrative and further agrees that it will disclose
expenditures at such time and in such form as required by the SED and/or the
Board. If it is determined by the Board that funds were expended in a manner not
consistent with the budget and narratives approved by the Board, those funds
will be subject to recovery by the Board.

 

(j)Provider agrees to complete and submit a final expenditure report to the
Board on or before a date and in a format directed by the Board. Failure to
submit a final expenditure shall result in recoupment of the grant funds
disbursed to Provider in that grant year.

 

(k)The Provider's use of IDEA vendor funds is subject to audit and limited scope
reviews as stated in Section 12. Provider must maintain and produce records in
accordance with that Section.

 

(I)The Provider shall comply with all applicable federal, state, and local laws
in connection with IDEA vendor funding. If the Provider is in violation of
aforesaid laws, and/or the terms of this Agreement, the Department shall have
the right to terminate Provider's IDEA funding.

 

(m)The Department reserves the right to amend this Section 34 by letter, as may
be necessary, in order to address a change in applicable law, regulation and
guidelines governing the operation of IDEA vendor funding.

 

 

 

 

35.AFFIRMATION OF RESPONSIBILITY AND PAID TAXES

 

The Provider affirms and declares that said Provider is not in arrears to the
City of New York upon any debt, contract or taxes and is not a defaulter, as a
surety or otherwise, upon any obligation to the City of New York, and has not
been declared not responsible, or disqualified, by any agency of the City of New
York, nor is there any proceeding pending relating to the responsibility or
qualification of the Provider to receive public contracts.

 

36.INTERNET ACCESSIBILITY

 

Provider shall be required to maintain a high speed Internet connection for the
Term of this Agreement in order to download and submit documents electronically
through the Board's Special Education Student Information System.

 

NO FURTHER TEXT BELOW THIS LINE



  

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement the day and
year first above written.

 

  BOARD OF EDUCATION OF THE CITY SCHOOL DISTRICT OF THE CITY OF NEW YORK      
[tsig1.jpg]   FOR THE CHANCELLOR

  

Approved as to Program and Services:

 

[tsig2.jpg]   Division of Students with Disabilities & English Language Learners
 

 

 

THIS CONTRACT FORM HAS BEEN APPROVED BY THE NEW YORK CITY DEPARTMENT OF
EDUCATION OFFICE OF LEGAL SERVICES AND IS PENDING APPROVAL WITH NYSED. SHOULD
NYSED APPROVAL REQUIRE ANY CHANGES TO THIS FORM, CONTRACTOR SHALL BE NOTIFIED
AND SHALL AGREE TO INCORPORATE SUCH CHANGES OR THIS AGREEMENT SHALL TERMINATE.
OTHER THAN CHANGES WHICH MAY BE REQUIRED FOR NYSED APPROVAL, NO ALTERATIONS,
INSERTIONS, OR DELETIONS ARE PERMISSIBLE AND ANY SUCH ALTERATIONS, INSERTIONS,
OR DELETIONS SHALL BE DEEMED NULL AND VOID.

 

  PROVIDER           /s/ Jared M. Bauer     Signature           Jared M. Bauer  
  Print Name           President     Title           Interactive Therapy Group  
  Print Name of Provider  

 

 

 

 

PROVIDER ACKNOWLEDGMENT     STATE OF NEW YORK)   COUNTY OF ) ss.:

 

On this 27th day June 2012, before me personally came JARED BAUER, to me known
and known to me to be the President of Interactive Therapy Group to execute the
foregoing Agreement on behalf of Interactive Therapy Group. and said JARED BAUER
acknowledged that he/she executed the foregoing Agreement for and on behalf of
Interactive Therapy Group

 

ARACELIS ALVAREZ   /s/ ARACELIS ALVAREZ   Notary Public, State of New York  
Notary Public/Commissioner of Deeds   No. 01AL6247957       Qualified in Queens
County       Commission Expires September 6, 2015      

 

BOARD OF EDUCATION ACKNOWLEDGMENT     STATE OF NEW YORK ) COUNTY OF NEW YORK
ss.:  

 

On this 15th day of 2012, August before me, the undersigned, a Notary Public in
and for said State, personally appeared one Janet McDonald, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
she executed the same in her capacity, and that by her signature on the
instrument, the individual or person upon behalf of which the individual acted,
executed the instrument.

 

  /s/ Ronald  Eisenberg   Notary Public/Commissioner of Deeds       RONALD
EISENBERG   Notary Public, State of Now York No. 31-5006130   Qualified in New
York County   Commission Expires December 28, 2014

 

 

 

 

INDEX

 

Section

 

1.Estimated Annual Cost of Agreement

2.Term

3.Services

4.Payments, Payment Adjustments

5.Medicaid and Records Maintenance

6.Termination of Agreement

7.Insurance- Indemnification

8.Provider Staff

9.Student Suspension

10.Annual Consolidated Fiscal Reports and Certified Financial Statements

11.Collaborative Agreements

12.Audits, Limited Scope and Contract Complinace Reviews

13.Retention of Records

14.Facilities/Site Visits

15.Attendance Records and Withdrawal/ Discharge Process

16.Individual Student Files

17.Periodic Educational and Related Service Progress Reports

18.Other Reports

19.Compliance with Law

20.Mediation and Impartial Hearings

21.Confidential HIV-Related Information

22.Immunizations and Medical Examinations

23.Intentionally Omitted.

24.Notice

25.Incorporation of Attachments and Appendices Order of Governance

26.Co-operative Planning

27.Security Clearance and Health Clearance

28.Vendex

29.Miscellaneous

30.Subcontracting

31.Definitions

32.Written Modification; Merger

33.Transportation

34.Special Conditions for Receipt of IDEA Funding

35.Affirmation of Responsibility and Paid Taxes

36.Internet Accessibility

 

Attachments/Appendices

 

(A)Special Classes and Special Classes in Integrated Settings for Preschool
Students with Disabilities

(B)Special Education Itinerant Services for Pre-School Students with
Disabilities

(C)Individual Evaluations for Preschool Students with Disabilities

 

Appendix ABoard's Standard Terms and Conditions and Supplemental Terms and
Conditions

 

Appendix BMedicaid Provider Agreement and Statement of Reassignment

 

 

 

 

ATTACHMENT A

 

SPECIAL CLASSES AND SPECIAL CLASSES IN INTEGRATED SETTINGS FOR PRESCHOOL

STUDENTS WITH DISABILITIES

 

I. COMMENCEMENT DATE FOR PROVISION OF SERVICES

 

(b)The Board shall notify the Provider, in accordance with the SOPM, of the
effective date for commencing the provision of special programs and services
under the Agreement.

 

(c)As used in the Agreement and in this Attachment A, "CPSE" refers to an
internal unit within the Board's structure of the Committee on Special Education
("CSE"). The use of such organizational device is not intended to avoid any of
the Board's legal obligations. It is understood that references to the "CPSE"
shall include the CSE.

 

(d)As used in this Attachment A, "SOPM" refers to the Board's internal Standard
Operating Procedures Manual published on-line in School Year 2012/2013 and any
amendments to the SOPM about which the Provider is notified.

 

II. SERVICES

 

(a)Referral for IEP Development, Placement and Review

 

(1) The Provider shall participate in the referral process in accordance with
Article 89, the Commissioner's Regulations, all other applicable laws and
regulations. Upon appropriate notice given by the CPSE, or upon request of the
parent, the Provider shall attend and participate in all CPSE/CSE review
meetings held with respect to any student who is enrolled at, or receives any
special services or programs pursuant to this Agreement, from the School, by
arranging for the participation of the student's teacher as a member of the
CPSE. Such participation shall comply with the requirements of Article 89, the
Commissioner's Regulations, and all other applicable laws and regulations.

 

(2) To the extent possible, in order to ensure the participation of all mandated
and non-mandated participants, meetings of the CPSE shall be held at a site and
time that is mutually convenient to all such participants and the parent. In the
event that any such persons are unable to attend a meeting, the CPSE shall
attempt to employ any alternative means allowing for their participation,
including conference telephone discussions (teleconferencing) in strict
accordance with NYS guidelines on teleconferencing. The CPSE shall document the
use of, and/or any attempt to utilize, an alternative means of participation.
The final determination to employ an alternative means of participation, and the
choice of a mutually convenient site and time for meetings of the CPSE, shall be
within the sole discretion of the CPSE chairperson or the chairperson's
designee.

 

(b)Provision of Special Services or Programs

 

(1) The Provider shall provide such special services or programs, including
bilingual services, as are recommended by the CPSE, approved by the Board, and
stated in the student's IEP. Such services and programs must align with the
Learning Standards set forth in Part 100 of the Commissioner's Regulations. Such
service and programs may include assistive technology, supplies and equipment,
and 1:1 classroom aides for which the Provider shall seek reimbursement in
accordance with the procedures established by SED. The Provider shall not accept
for enrollment any student for whom the Provider is not able to provide the
services and programs required in the student's IEP.

 

 

 

 

(2) The Provider shall not enroll or initiate the provision of special services
or programs to any student except upon: (A) the receipt of approval in
accordance with the SOPM; and (B) where necessary the approval of the Board.

 

(3) In instances where child specific assistive technology devices are Board
funded the device remains the property of the Board and Provider shall return
the device to the Board upon discharge of the child from the Provider's program.
Provider shall contact the CPSE with jurisdiction for that student to make
arrangements for the return of the device.

 

(c)Related Services

 

(1) The Provider shall provide such related services of the type, duration and
frequency as are recommended by the CPSE, approved by the Board, and stated in
the student's IEP.

 

(2) If the Provider is unable to provide any specific related services as
required by the IEP, for any newly referred student, the Provider shall
immediately notify the CPSE and parent in writing in accordance with the SOPM by
stating on the preschool acceptance letter their inability to provide such
related services and their commitment to look for an appropriate related service
provider, so that the CPSE may consider whether to recommend the placement
and/or arrange for alternate provision of such related services.

 

(3) The individuals providing each related service shall write, distribute and
maintain reports for the related service in the same manner and frequency as
required for Providers in paragraph 16 of the Agreement.

 

(d)Modification, Revision, Initiation, or Termination of IEP Recommendations

 

(1) The Provider may not modify, revise, initiate or terminate the provision,
duration or frequency of any of the special services or programs or assistive
technology recommended by an approved student's IEP, or transfer the student to
a staffing ratio other than the ratio recommended by the student's IEP, for any
reason, unless such modification, revision, initiation, termination or transfer
is first recommended by the appropriate CPSE, as the result of a requested or
annual review meeting, and where necessary, with approval by the Board.

 

(2) If at any point during the school year, the Provider is unable to provide
any student with any recommended special services or programs, related service,
or assistive technology, and determines that there is no reasonable expectation
that the full provision of such services or programs is to resume in the
immediate future, the Provider shall immediately notify, in writing, by regular
mail, the parent and the appropriate CPSE chairperson of such fact and the
reason(s) therefore. Such notification shall specify the services or programs
not being provided, the documented attempts taken by the Provider to correct the
situation (including contacting the service providers on the municipal list) and
the projected date of program or service resumption. The CPSE shall consider
whether to terminate the placement and/or arrange for the alternate provision of
such services or programs, related services or assistive technology.

 

(e)Location of Special Services or Programs

 

(1) The Provider shall provide all special services or programs at an approved
facility and site, having a physical plant appropriately equipped and supplied
to meet the needs of the enrolled students, with a valid certificate of
occupancy permitting the actual use(s) as a school or as a day care center or
nursery.

 

 

 

 

(2) No student may be transferred from one facility of the Provider to another
facility of the Provider except as the result of the recommendation and approval
of the CPSE.

 

(f)Parent Involvement/Conferences

 

(1) The Provider shall encourage the formation of, and provide technical
assistance in, organizing parent organizations, which shall, to the greatest
extent possible, have elected officers. Schedules of parent organization
meetings shall be prepared by no later than November 1 of each school year that
the Agreement is in effect, and maintained on site.

 

(2) The Provider is encouraged to organize and operate two parent-teacher
conferences during the course of each school year that the Agreement is in
effect. Such conferences should be held in consecutive school terms.

 

(3) The Provider shall, upon a parent's reasonable request, hold an individual
parent conference in order to discuss matters relating to the provision of
special services or programs to the student.

 

 

 

 

ATTACHMENT B

 

SPECIAL EDUCATION ITINERANT SERVICES FOR

PRESCHOOL STUDENTS WITH DISABILITIES

 

I COMMENCEMENT DATE FOR PROVISION OF SERVICES

 

(a)The Board shall notify the provider, in accordance with the SOPM, of the
effective date for commencing the provision of special education itinerant
services under the Agreement.

 

(b)As used in the Agreement and in this Attachment B, "CPSE" refers to an
internal unit within the Board's structure of the Committee on Special Education
("CSE"). The use of such organizational device is not intended to avoid any of
the Board’s legal obligations. It is understood that references to the "CPSE"
shall include the CSE.

 

(c)As used in this Attachment B, "SOPM" refers to the Board's internal Standard
Operating Procedures Manual published on-line in School Year 2012/2013 and ay
amendments to the SOPM about which the Provider is notified.

 

II SERVICES

 

(a)Provision of Special Education Itinerant Services

 

(1) The Provider shall provide such SEIT services as are recommended by the
CPSE, approved by the Board, and stated in the student's IEP.

 

(2) The Provider shall not enroll or initiate the provision of SEIT services to
any student except upon the receipt of Board approval in accordance with the
SOPM.

 

(3) The Provider shall, in accordance with the SOPM, execute one (1) SEIT
Preschool acceptance letter for each student provided with SEIT services under
this Agreement.

 

(4) If any point during the school year, the Provider is unable to provide any
student with any recommended SEIT services, and determines that there is no
reasonable expectation that the full provision of such program or services are
to resume in the immediate future, the Provider shall immediately notify (within
five days of the last date of SEIT services), in writing, by regular mail, the
parent, the appropriate CPSE chairperson, and the administrator of the site
where the SEIT services are provided of such facts. Upon receipt of such
notification, in accordance with the SOPM, the CPSE shall notify the Provider of
the student's discharge date.

 

(b)Referral for IEP Development, Placement and Review

 

(1) The Provider shall participate in the referral process in accordance with
Article 89, the Commissioner's Regulations, all other applicable laws and
regulations. Upon appropriate notice given by the CPSE, or upon request of the
parent, the Provider shall attend and participate in all CPSE review meetings
held with respect to any student who is enrolled at, or receives any SEIT
services pursuant to this Agreement, from the School, by arranging for the
participation of the student's teacher as a member of the CPSE. Such
participation shall comply with the requirements of Article 89, the
Commissioner's Regulations, and all other applicable laws and regulations.

 

 

 

 

(2) To the extent possible, in order to ensure the participation of all mandated
and non-mandated participants, meetings of the CPSE shall be held at a site and
time that is mutually convenient to all such participants and the parent. In the
event that any such persons are unable to attend a meeting, the CPSE shall
attempt to employ any alternative means allowing for their participation,
including conference telephone discussions (teleconferencing) in strict
accordance with NYS guidelines on teleconferencing. The CPSE shall document the
use of, and/or any attempt to utilize, an alternative means of participation.
The final determination to employ an alternative means of participation, and the
choice of a mutually convenient site and time for meetings of the CPSE, shall be
within the sole discretion of the CPSE chairperson or the chairperson's
designee.

 

(c)Modification, Revision, Initiation, or Termination of IEP Recommendations

 

The Provider may not modify, revise initiate or terminate the provision,
duration or frequency of any of the SEIT services recommended by an approved
student's IEP for any reason, unless such modification, revision, initiation,
termination or transfer is first recommended by the appropriate CPSE, as the
result of a requested or annual review meeting, in accordance with the SOPM, and
where necessary, with approval by the Board.

 

(d)Location of Special Education Itinerant Services

 

(1) The Provider shall provide all special education itinerant services at a
site initially identified by the parent and agreed to by the CPSE, including but
not limited to an approved prekindergarten or head start program, the work site
of the Provider, the student's home, a hospital, a state facility, or a child
care location as defined in §4410 of Article 89.

 

(2) If a student thereafter receives such services at another site, the Provider
shall immediately notify the parent and the CPSE of its intention to either
continue or discontinue the provision of services at such alternate site.

 

(e)Coordination of SEIT and Related Services

 

With respect to any student who is recommended to receive SEIT services and one
or more related services, the SEIT Provider designated by the CPSE shall be
responsible for coordinating the provision of all SEIT services and related
services. The coordination shall be at no additional cost to the Board.

 

(f)Parent Conferences

 

The Provider shall, upon a parent's reasonable request, hold an individual
parent conference in order to discuss matters relating to the provision of SEIT
services to the student. Such parent conference shall not be provided in place
of, or be considered as a substitute for, any recommended SEIT service sessions.

 

 

 

 

ATTACHMENT C

 

INDIVIDUAL EVALUATIONS FOR

PRESCHOOL STUDENTS WITH

DISABILITIES

 

I COMMENCEMENT DATE FOR PROVISION

OF INDIVIDUAL EVALUATIONS

 

(a)The Provider shall commence the provision of an Individual Evaluation
subsequent to its selection by a parent as the State approved evaluation site,
and receipt of the parent's consent, as evidenced on Board supplied and approved
consent form, to conduct an Individual Evaluation.

 

(b)As used in the Agreement and in this Attachment C, "CPSE" refers to an
internal unit within the Board's structure of the Committee on Special Education
("CSE"). The use of such organizational device is not intended to avoid any of
the Board's legal obligations. It is understood that references to the "CPSE"
shall include the CSE.

 

(c)As used in this Attachment C, "SOPM" refers to the Board's internal Standard
Operating Procedures Manual published on-line in School Year 2012/2013 and any
amendments to the SOPM about which the Provider is notified.

 

II SERVICES

 

(a)Individual Evaluations

 

(1)   The Provider shall provide each student covered by the Agreement with an
Individual Evaluation, as required by the CPSE, and in accordance with §4410 of
Article 89, the Commissioner's Regulations, and all other applicable laws and
regulations, and shall comply with all matters required of evaluation sites by
the Board as set forth in the SOPM.

 

(2)   Individual Evaluations shall be provided:

 

(A)  at no cost to the parent;

 

(B)  in English or the student's dominant language, as may be determined by
administration of the Home Language Survey, a parent intake interview, or any
information obtained from the student's current teacher, early intervention
official with knowledge of the student, or other referral source in accordance
with the standards and requirements of the SOPM for bilingual evaluation and
determination of Limited English Proficiency.

 

(i)   Bilingual Individual Evaluations shall be provided in accordance with the
guidelines issued by the SED.

 

(3)   The Provider shall not:

 

(A) conduct any initial Individual Evaluation until parental consent for such
Individual Evaluation has been received in accordance with the SOPM;

 

(B) conduct any updated Individual Evaluation without first obtaining the prior
written authorization of the CPSE.

 

 

 

 

(4)  The Provider may, without seeking CPSE pre-approval, conduct a
psychological evaluation, a social history, an educational evaluation, an
observation, and a physical exam. The Provider, may, in addition, conduct up to
two (2) additional assessments, but only if the Provider notifies the Chair of
the CPSE by email clearly stating its intention to conduct such additional
assessment(s) and the reason(s) therefor, and the Chair either agrees or fails
to respond after two full school days from the date of the Provider's email. Any
additional assessments shall not be conducted and shall not be billable unless
the Provider seeks permission by email clearly stating its request and the
reason(s) therefor, to the Chair and the Chair expressly agrees to the
particular assessment(s).

 

(5)  The Provider shall be precluded from obtaining any reimbursement for any
Individual Evaluation conducted in the absence of required prior written consent
or authorization as described in this Attachment.

 

(6)  Within twenty (20) days of the Provider's receipt of either: (A) parental
consent to conduct an initial Individual Evaluation (SOPM Form C-1P); or (B)
parental consent and the CPSE chairperson's authorization to conduct a
re-evaluation, the Provider shall conclude the Individual Evaluation, evaluation
summary and translations as required by the SOPM and forward documents to the
appropriate parties as required by the SOPM.

 

(7)  The Provider shall ensure that each component of the Individual Evaluation
is dated, signed and indicates the appropriate certification(s) and/or
license(s) of the person (s} who conducted respective component.

 

(b)CPSE Review Meetings

 

(1) (A) Upon appropriate notice given by the CPSE or upon the request of the
parent, the Provider shall attend and participate in all CPSE review meetings
held with respect to any student who has received an Individual Evaluation
pursuant to the Agreement from the Provider, by arranging for the participation
of a staff member who conducted a component of the Individual Evaluation, or who
is knowledgeable about the Evaluation components, at the CPSE review meeting.
Such participation shall comply with the requirements of Article 89, the
Commissioner's Regulations, and all other applicable laws and regulations. (B)
If the student received a bilingual Individual Evaluation, the Provider shall
provide the CPSE, as part of the Individual Evaluation, with a daytime phone
number that will enable the CPSE to contact the bilingual evaluator in
connection with any questions that may arise at the CPSE meeting in connection
with the any component of the bilingual Individual Evaluation.

 

(2) To the extent possible, in order to ensure the participation of all mandated
and non-mandated participants, meetings of the CPSE shall be held at a site and
time that is mutually convenient to all such participants and the parent. In the
event that any such persons are unable to attend a meeting, the CPSE shall
attempt to employ an alternative means allowing for their participation,
including conference telephone discussions (teleconferencing) in strict
accordance with NYS guidelines on teleconferencing. The CPSE shall document the
use of, and/or any attempt to utilize, an alternative means of participation.
The final determination to employ an alternative means of participation, and the
choice of a mutually convenient site and time for meetings of the CPSE, shall be
within the sole discretion of the CPSE chairperson or the chairperson's
designee.

 

 

 

 

(c)Individual Student Files

 

(1) The Provider shall maintain an individual file for each student. This file
shall contain a complete and current record of all aspects of any Individual
Evaluation(s) provided to the student by the Provider. Such file shall include,
without limitation, copies of all evaluations components, test or assessments,
all documentation from the CPSE which may be in the possession of the Provider,
requiring the provision of Individual Evaluations, all provider notes
documenting the provision of Individual Evaluations, all individualized notices
provided to parents which may have been issued by the Provider, all signed
STAC-5, and STAC-5a forms, and any and all documentation prepared and maintained
by the Provider with respect to services paid by or reimbursed through Medicaid
in accordance with paragraph 5 of the Agreement. The file shall be available at
the Provider's offices during school hours for review by representatives of the
Board and the SED. Such portion of the file that is specifically related to the
provision of services that are paid by or reimbursed through Medicaid shall be
made available for review by representatives of the SDOH.

 

(2) Prior to commencing the evaluation of a student, the Provider shall notify
parents of their right to review records related to the evaluation, in
accordance with the SOPM.

 

(3) The Provider shall maintain on file at the Provider's site, for the period
of time stated in paragraph 11 of the Agreement, the protocols relating to any
evaluation components, tests or assessments used in evaluating any students
covered under the Agreement.

 

(4) The Provider shall furnish all members of the CPSE with copies of the
Individual Evaluation summary and components. The evaluation components shall be
translated into the parent's preferred language, or other mode of communication,
as may be required by applicable law.

 

III PROCESSING OR REIMBURSEMENT FOR INDIVIDUAL EVALUATIONS

 

(a)General

 

(1) Payments to the Provider for services provided under the agreement shall be
processed only for those students for whom the provider has submitted all
appropriate documentation, as required by the Agreement.

 

(2) The Provider is prohibited from claiming any reimbursement for the provision
or review of Individual Evaluations that have not been provided: (1) in
accordance with applicable law and regulation, and/or the terms of the
Agreement; or (2) directly by the Provider, or conducted at the direct request,
of the CPSE. The Board shall have the right to recover any payment(s) made to
the Provider for such prohibited Individual Evaluations, and the Provider's
obligation to reimburse the Board for, and/or return, such payment(s) shall
remain an obligation that survives the termination of the Agreement.

 

(3) Absent approval from the CBST, an Individual Evaluation Provider is
prohibited from serving as an individual related service provider for any
student for whom it has provided an Individual Evaluation. However, an
agency-based Individual Evaluation Provider which is also a provider of special
services or programs and/or SEIT services under the Agreement is not precluded
from providing related services, under the terms and conditions of either
Attachment A and/or Attachment 8, for a student for whom it has conducted an
Individual Evaluation.

 

 

 

 

(b)Submission of STAC-5 Evaluation Forms

 

For each child or student that the Provider has provided an Individual
Evaluation the Provider shall:

 

(1) Within twenty (20) days from the receipt of (A) parental consent for an
initial evaluation (SOPM Form C-1P), or (B) authorization by the CPSE for an
updated Individual Evaluation, complete a STAC-5 Evaluation Form and forward
same to the appropriate CPSE in accordance with the SOPM; and

 

(2) Where the Provider has translated any summary report of an evaluation or
documentation of an evaluation, the Provider shall also forward to the CPSE
written statements documenting the cost of such translations as reported on the
STAC-5 Evaluation Form. The Provider shall maintain copies of all such
statements in accordance with the terms of paragraph 11 of the Agreement.

 

(c)Processing of Payments

 

During each school year that the Agreement is in effect, reimbursement of the
cost of all Individual Evaluations and translations of evaluation summaries, as
calculated in accordance with the provisions and methodologies of §200.9 of the
Commissioner's Regulations, shall be processed for payment to the Provider as
follows:

 

(1) Upon receipt of the documentation specified immediately above in subsection
Ill (b), the CPSE shall verify the completeness of the information contained in
such documents and data enter all verified information as follows:

 

(A) (i) For every child who receives a CPSE review meeting to consider the
results of an Individual Evaluation conducted in accordance with the agreement,
at the CPSE review meeting, the CPSE shall verify the information contained in
the STAC-5 Evaluation Form and furnish the Provider with a signed copy of such
Form; and

 

(ii) The CPSE shall data enter all verified information at the same lime that
recommendations made in the student's IEP are data entered, whenever possible,
but in no event later than twenty (20) days after the date of the CPSE review
meeting.

 

(B) For every child who does not receive a CPSE review meeting to consider the
results of an Individual Evaluation conducted in accordance with the Agreement:
(I) the Provider shall, within twenty (20) days of receipt of notice of the
child's withdrawal from the review process, submit the evaluations, evaluation
summary and STAC-5 Evaluation Form [all required documentation] to the CPSE; and
(II) the CPSE shall thereafter promptly verify the information contained n the
STAC-5 Evaluation Form, and data enter the information within twenty(20) days of
receipt and verification of the evaluation report. At such time, the CPSE shall
also furnish the Provider with a signed copy of the Form.

 

(2) The NPSP shall thereafter, on a weekly basis, process payment for all
services stated in the STAC-5 Evaluation Forms submitted by the Provider, that
have been verified and data entered by the CPSE during the previous calendar
week.

 

(3) The NPSP shall provide the Provider with a written report of all processed
payments, which shall accurately identify the services and students for which
payment has been processed.

 

 

 

 

APPENDIX A

TERMS AND CONDITIONS

 

1.Definitions

 

A.Words used in this Agreement shall have their ordinary meanings in the English
language, except that scientific, technical, specialized or foreign words shall
be given their appropriate scientific, specialized or foreign meanings, and
definitions specifically provided elsewhere in the Agreement shall apply.

 

B.The following words, names and titles shall have the following meanings:

 

(1)"The Board" means the Board of Education of the City School District of the
City of New York.

 

(2)"The City" means the City of New York.

 

(3)"Contract Budget Detail" means the document attached to and incorporated into
the Agreement explaining and limiting how funds paid hereunder are to be
expended by the Contractor.

 

(4)"The Comptroller" and "The Commissioner of Finance" mean the Comptroller and
the Commissioner of Finance of the City, respectively.

 

(5)"The Chancellor" means the Chancellor of the Board.

 

(6)“Approved”, "Required," ''Directed,"Specified," "Designated" or "Deemed
Necessary, unless otherwise expressed, mean approved, required, directed,
specified, designated, or deemed necessary, as the case may be by the Chancellor
or his designee.

 

(7)"Completion" means full and complete compliance with every requirement of the
Agreement by the Contractor as certified by the Chancellor or his designee.

 

(8)"Final Payment" means (i) the payment or refund by the Board or City of any
moneys that exhausts the amount of money made available under the Agreement or
(ii) any payment marked "Final Payment."

 

2.Captions

 

The headings of this Agreement, the paragraphs, and subparagraphs of the
Agreement, and of any attachments, are included solely for convenience and
reference, and they shall not be used in any way to interpret this Agreement.

 

 

 

 

3.Conditions Precedent

 

This Agreement shall not become effective or binding upon the Board until:

(1) it shall have been approved as to legal sufficiency by the Board's Office of
Legal Services; (2) it shall have been executed by the Chancellor; (3) it shall
have been approved as to legal authority by the New York City Law Department;
(4) it shall have been registered by the Comptroller; (5) it shall have been
approved by the New York State Education Department, if applicable; and, (6) the
Comptroller shall have issued a certificate indicating there remains unexpended
and unapplied a balance of the appropriation or fund applicable hereto
sufficient to pay the estimated expense of performing the Agreement as certified
by the Board. A Requirement Agreement for an extended period will require an
endorsement upon the Agreement from time to time as services and/or items and
materials are ordered, of the sufficiency of the appropriation applicable
towards the payment for said services and/or materials as and when ordered.
(Rev. 4/16/01)

 

4.Compliance with Laws

 

In connection with the performance of this Agreement, the Contractor shall
comply with all applicable laws, rules and regulations. The parties hereto agree
that every provision of law required to be inserted herein be deemed a part
hereof. It is further agreed that if any such provision is not inserted or is
incorrectly inserted, through mistake or otherwise, this Agreement shalt be
deemed amended so as to comply strictly with the Law.

 

5.Unlawful Provisions Void

 

If this Agreement contains any unlawful provisions or portions thereof, they
shall be deemed deleted from the Agreement and the remainder of the Agreement
shall remain in full force and effect. If the deletion of such provision
frustrates the purpose of this Agreement, either party may make application to
the Chancellor's designee for relief. (Rev. 10/4/02)

 

6.Religious Activity Prohibited

 

There shall be no religious worship, instruction, proselytizing, or other
religious activity in connection with the performance of this Agreement.

 

7.Political Activity Prohibited

 

No Board property provided to the Contractor hereunder for the purposes of this
Agreement shall be used for any political activity or to further the election or
defeat of any candidate for public office. As used herein the term "Board
property" shall include, but not be limited to, supplies, work sites, funds
advanced and services.

 

8.Publication and Publicity

 

The Contractor or anyone employed by the Contractor may not publish the results
of its participation or findings in the performance of this Agreement without
the prior written approval of the Chancellor or his designee. All approved
publications shall acknowledge that the program is supported by funds from the
Board. Five true copies of each approved publication shall be furnished to the
Board without charge. (8/29/88)

 

9.Copyright

 

If the Contractor or anyone employed by the Contractor shall write, record or
otherwise produce copyrightable material within the scope or in furtherance of
this Agreement, the Board shall be considered the author for purposes of
copyright, renewal of copyright, and termination of copyright and, unless
expressly waived in a written instrument signed by the Chancellor or his
designee, the owner of all of the rights comprised in the copyright. (6/88)

 

 

 

 

 



 

10.Patents

 

Any invention or discovery arising out of or developed in furtherance of this
Agreement shall be promptly and fully reported to the Board. The Board shall
have the exclusive right to apply for patent protection on such invention or
discovery and to determine how the rights in said invention or discovery,
including rights under any patent issued thereon, shall be disposed of and
administered.

 

11.Accounting for Property

 

If any property is acquired by the Contractor with funds provided by the Board
under this Agreement, the property shall be deemed purchased by the Board for
the use of the Contractor during the term of the Agreement shall be permanently
embossed "Property of New York City Board of Education" and shall be returned to
the Board, at the Contractor's expense, within thirty (30) days after the end of
said term, unless the Contractor is otherwise notified in writing by the
Chancellor or his designee. (6/21/88)

 

12.Non-Reimbursable Expenses

 

The following items may not be claimed as a direct or indirect cost of the
Services provided under this Agreement:

 

a.rental expense of apartments;

b.interest on loans;

c.penalties for delinquent filing of tax returns;

d.political or charitable contributions;

e.advertising and promotions;

f.legal expenses;

g.key-man life insurance premiums;

h.federal, state and city income taxes, state and city franchise taxes, and any
costs for the preparation of such tax returns;

i.expenses incurred in preparing for operations;

j.cost of employee meals and lodging except when traveling outside the City and
pursuant to the Contract Budget Detail of this Agreement;

k.entertainment, gratuities, and any other items of a personal nature;

I.long distance telephone calls unless directly related to the services provided
under the terms of this Agreement;

m.any expense not ordinary, necessary or reasonable in the performance of the
Agreement.

 

13.Limitation on Overhead

 

Notwithstanding any provision of this Agreement to the contrary, the Contractor
shall be reimbursed for overhead costs equal to the lesser of either (1) the
amount specified in the Contract Budget Detail of this Agreement or (2) the
amount calculated by multiplying the total direct labor cost plus fringe
benefits stated in the Contract Budget Detail of this Agreement by a fraction,
the numerator of which shall be the total of all the Contractor's overhead costs
during the term of this Agreement for all operations, and the denominator of
which shall be the total of all of the Contractor's direct labor costs plus
fringe benefits during the Term of this Agreement for all operations.

 

14.No Extra Compensation

 

The Contractor shall not seek, ask for, demand, sue for or recover, as extra
compensation or otherwise, any sum for labor, materials or Services other than
the compensation agreed upon and fixed.

 

 

 

 

15.Invoices and Payments

 

The Contractor shall furnish proof of performance with each invoice, and shall
comply with all Board requirements concerning the manner in which invoices are
to be submitted. The Contractor shall not be entitled to demand or receive full
or partial payment, until each and every one of the provisions of this Agreement
is complied with, and the Chancellor or his designee shall have given written
certification to that effect. Nothing contained herein shall be construed to
affect the right hereby reserved by the Board to reject the whole or any portion
of the performance, should said certification be inconsistent with the terms of
this Agreement, or otherwise erroneously given.

 

16.Cancellation of Grant Funding

 

If the goods or Services to be provided hereunder are to be paid for, in whole
or in part, by means of grant funding received by the Board from federal, state,
city or private sources, the obligation to pay the Contractor shall be subject
to the continuing availability of said funding. The Board shall notify the
Contractor within five (5) business days from the date the Board receives
written notice of the cancellation of grant funding, in whole or in part,
whereupon the Contractor may cease further performance of this Agreement to the
extent said performance would not be supported by grant funding. However, the
Board may, at its option, require completion of performance of this Agreement by
the Contractor upon giving written assurance, signed by the Chancellor or his
designee, within fifteen {15) business days of the date the Board receives
written notice of such cancellation, that the completed performance of this
Agreement shall be supported by other available funds.

 

17.No Estoppel

 

The Board, City, and their respective departments, divisions and offices, shall
not be precluded or estopped by a statement or document issued by or on behalf
of the Board or the City, from indicating the true value of Services performed
and supplies furnished by the Contractor or by any other person pursuant to or
as a result of this Agreement, or from indicating that any such return or
certificate is untrue or incorrect in any particular, or that the Services
performed and supplies furnished or any part thereof do not in fact conform to
the provisions of the Agreement. Notwithstanding any such statement or document,
or payment in accordance therewith, the Board and the City shall not be
precluded or estopped from demanding and recovering from the Contractor such
damages as may be sustained by reason of the Contractor's failure to comply with
the provisions of this Agreement.

 

18.Acceptance of Final Payment

 

Receipt and negotiation by the Contractor, or by any person claiming under this
Agreement, of the Final Payment hereunder, notwithstanding whether such payment
be made pursuant to any judgment or order of any court, shall constitute a
general release of the Board from any and all claims and liability for anything
done, furnished, or relating to the labor, materials, or services provided, or
for any act of omission or commission of the Board or its agents and employees.
Said release shall be effective against the Contractor and the Contractor's
representatives, heirs, executors, administrators, successors, and assigns.

 

19.Claims- Limitation of Action

 

No action at law or equity shall be maintained by the Contractor, its successors
or assigns, against the Board on any claim based upon or arising out of this
Agreement, or out of anything done in connection with this Agreement, unless
such action shall be commenced within six (6) months after the date of filing of
the voucher for final payment hereunder or within six (6) months of the required
completion date for the services performed hereunder, whichever is sooner. None
of the provisions of Article 2 of the Civil Practice Law and Rules shall apply
to any action against the Board arising out of this Agreement.

 

 

 

 

20.Notices

 

The Contractor's address stated on page 1 of this Agreement is hereby designated
as the place where all notices, letters or other communications directed to the
Contractor shall be served, mailed or delivered. Any notice, letter or other
communication directed to the Contractor and delivered to such address, or
sealed in a post-paid wrapper and deposited in any post office box regularly
maintained by the United States Postal Service, shall be deemed sufficient
service thereof upon the Contractor. Said address may be changed at any time by
an instrument in writing, executed and acknowledged by the Contractor and
delivered to the Chancellor's designee. Nothing herein contained shall be deemed
to preclude or render inoperative personal delivery of any notice, letter or
other communication, written or oral, to the Contractor. Whenever it shall be
necessary or required to prove the delivery of any notice, an affidavit
describing such delivery shall be conclusive evidence of such delivery.

 

21.Amendments and Waivers

 

A.This Agreement may be amended by a written instrument signed by an authorized
officer for the Contractor, and by the Chancellor or his designee. No amendment
materially affecting the substance hereof shall be effective unless authorized
by the Chancellor, and a copy of said authorization is attached to the amendment
and incorporated therein. (Rev. 11/27/02)

 

B.No waiver by the Board of any term or condition hereof shall be effective
unless in writing and signed by the Chancellor or his designee. Any waiver shall
be specifically limited to its terms, and shall not be deemed applicable to
subsequent like circumstances.

 

C.Any purported oral amendment or waiver shall be void.

 

22.Suspension of Deliveries

 

The Chancellor or his designee, may postpone, delay, or suspend the delivery of
the goods or Services, or any part thereof, without additional compensation to
the Contractor. In such event, (A) the time established for performance by the
Contractor of any duty during the Term of this Agreement may, at the
Contractor's option, be extended for the number of days the Contractor was
delayed by said suspension, postponement, or delay provided the Term is not
thereby extended; however, (B) the Term may, at the Board's option, be extended
for the number of days the Contractor was delayed by said suspension,
postponement, or delay.

 

23.Cancellation

 

A.If the Contractor violates any provision of this Agreement, the Chancellor or
his designee may pursue any legal or equitable remedies available to the Board.
In addition, the Chancellor or his designee may seek to have the Contractor
declared in default by a panel to be designated by the Chancellor. In the event
that the Chancellor's designee shall determine the Contractor to be in default,
the Board may cancel this Agreement and shall thereafter be relieved of all
liability hereunder. Upon a finding of default in violation of this contract,
the Contractor shall be deemed not responsible and disqualified from bidding for
a period of four years, unless in such finding of default, a lesser penalty is
imposed by reason of mitigating circumstances. (Rev. 10/4/02)

 



 

 

 

B.In the event of breach of this Agreement by the Contractor, the Board shall
have the right to cancel and terminate said Agreement, and the Contractor shall
be liable to the Board for any additional cost of completion of the within
services, the Board's other costs in connection with the termination, reletting
and completion of the services. All such costs, along with any liquidated
damages for delay provided herein, may be assessed by the Board against the
Contractor and deducted by the Board from payment to be made to the Contractor
under this or any other Agreement at any time between the Contractor and the
Board or City. In the event that said costs exceed all sums owed at the
termination date of this Agreement, the Contractor shall pay the amount of such
excess to the Board upon notice from the Board of said amount, and in the event
that said costs and liquidated damages are less than the sum payable under this
Agreement as if same had been completed by the Contractor, the Contractor shall
forfeit all claims to the difference to the Board. If the Board undertakes to
secure the services or any part thereof under this section of the Agreement, the
certificate of the Chancellor or his designee indicating the amount of services
secured, the cost and excess cost, if any, of completing this Agreement, and the
amount of liquidated damages hereunder, shall be conclusive and binding upon the
Contractor, its assigns and all other claimants.

 

24.Board Determination

 

The Chancellor or his designee shall in all cases determine the acceptability of
the labor, materials, or Services which are delivered pursuant to this
Agreement, including but not limited to their quality, delivery, and condition,
and shall in all cases decide every question which may arise relative to the
performance of this Agreement. The Contractor may not rely upon, and the Board
shall not be bound by, any explanations, determinations or other statements by
or from the Board which are not in writing and signed by the Chancellor or his
designee.

 

25.Investigations

 

25.1The Contractor agrees to cooperate fully and faithfully with any
investigation, audit or inquiry conducted by a State of New York (State) or City
of New York (City) governmental agency or authority that is empowered directly
or by designation to compel the attendance of witnesses and to examine witnesses
under oath, or conducted by the governmental agency that is a party in interest
to the transaction, submitted bid, submitted proposal, contract, lease, permit,
or license that is the subject of the investigation, audit or inquiry.

 

25.2(a)If any person who has been advised that his or her statement, and any
information from such statement, will not be used against him or her in any
subsequent criminal proceeding refuses to testify before a grand jury or
governmental agency or authority empowered directly or by designation to compel
the attendance of witnesses and to examine witnesses under oath concerning the
award of, or performance under, any transaction, agreement, lease, permit,
contract, or license entered into with the City, the State, or any political
subdivision or public authority thereof, or the Port Authority of New York and
New Jersey, or any local development corporation within the City, or any public
benefit corporation organized under the laws of the State of New York; or,

 

25.2(b)If any person refuses to testify for a reason other than the assertion of
his or her privilege against self-incrimination in an investigation, audit or
inquiry conducted by a City or State governmental agency or authority empowered
directly or by designation to compel the attendance of witnesses and to take
testimony under oath, or by the governmental agency that is a party in interest
in, and is seeking testimony concerning the award of, or performance under, any
transaction, agreement, lease, permit, contract, or license entered into with
the City, the State, or any political subdivision thereof or any local
development corporation within the City, then:

 

25.3(a)The commissioner or agency head whose agency is a party in interest to
the transaction, submitted bid, submitted proposal, contract, lease, permit, or
license may convene a hearing, upon not less than (5) days written notice to the
parties involved to determine if any penalties should attach for the failure of
a person to testify.

 

 

 

25.3(b)If any non-governmental party to the hearing requests an adjournment, the
commissioner or agency head who convened the hearing may, upon granting the
adjournment, suspend any contract, lease, permit, or license pending the final
determination pursuant to paragraph 25.5 below without the City and Board
incurring any penalty or damages for delay or otherwise.

 

25.4The penalties which may attach after a final determination by the
commissioner or agency head may include but shall not exceed:

 

(a)The disqualification for a period not to exceed five (5) years from the date
of an adverse determination for any person, or any entity of which such person
was a member at the time the testimony was sought, from submitting bids for, or
transacting business with, or entering into or obtaining any contract, lease,
permit or license with or from the City and Board; and/or

 

(b)The cancellation or termination of any and all such existing City and Board
contracts, leases, permits or licenses that the refusal to testify concerns and
that have not been assigned as permitted under this agreement, nor the proceeds
of which pledged, to an unaffiliated and unrelated institutional lender for fair
value prior to the issuance of the notice scheduling the hearing, without the
City and Board incurring any penalty or damages on account of such cancellation
or termination; monies lawfully due for goods delivered, work done, rentals, or
fees accrued prior to the cancellation or termination shall be paid by the
Board.

 

25.5The Commissioner or agency head shall consider and address in reaching his
or her determination and in assessing an appropriate penalty the factors in
paragraphs (a) and (b) below. He or she may also consider, if relevant and
appropriate, the criteria established in paragraphs (c) and (d) below in
addition to any other information which may be relevant and appropriate:

 

(a)The party's good faith endeavors or lack thereof to cooperate fully and
faithfully with any governmental investigation or audit, including but not
limited to the discipline, discharge, or disassociation of any person failing to
testify, the production of accurate and complete books and records, and the
forthcoming testimony of all other members, agents, assignees or fiduciaries
whose testimony is sought.

 

(b)The relationship of the person who refused to testify to any entity that is a
party to the hearing, including but not limited to, whether the person whose
testimony is sought has an ownership interest in the entity and/or the degree of
authority and responsibility the person has within the entity.

 

(c)The nexus of the testimony sought to the subject entity and its contracts,
leases, permits or licenses with the City and the Board.

 

(d)The effect a penalty may have on an unaffiliated and unrelated party or
entity that has a significant interest in an entity subject to penalties under
25.4 above, provided that the party or entity has given actual notice to the
commissioner or agency head upon the acquisition of the interest, or at the
hearing called for in 25.3(a) above gives notice and proves that such interest
was previously acquired. Under either circumstances the party or entity must
present evidence at the hearing demonstrating the potential adverse impact a
penalty will have on such person or entity.

 

 

 

 

25.6(a)The term "license" or "permit" as used herein shall be defined as a
license, permit, franchise or concession not granted as a matter of right.

 

(b)The term "person" as used herein shall be defined as any natural person doing
business alone or associated with another person or entity as a partner,
director, officer, principal or employee.

 

(c)The term "entity" as used herein shall be defined as any firm, partnership,
corporation, association, or person that receives monies, licenses, leases, or
permits from or through the City or Board or otherwise transacts business with
the City or Board.

 

(d)The term "member" as used herein shall be defined as any person associated
with another person or entity as a partner, director, officer, principal or
employee.

 

25.7In addition to and notwithstanding any other provisions of this agreement,
the commissioner or agency head may in his or her sole discretion terminate this
agreement upon not less than three (3) days written notice in the event the
Contractor fails to promptly report in writing to the Commissioner of
Investigation of the City of New York any solicitation of money, goods, requests
for future employment or other benefit or thing of value, by or on behalf of any
employee of the City or Board, or other person, firm, corporation or entity for
any purpose which may be related to the procurement or obtaining of this
agreement by the Contractor or affecting the performance of this agreement.

 

26.Reports, Inspection and Records

 

AThe Contractor shall promptly provide all reports required by the Board,
including without limitation, financial, program, statistical, analytical,
narrative and progress reports. Unless otherwise provided herein, the final
payment hereunder shall not be made until all reports have been submitted and
approved by the Board.

 

B.The Contractor shall, until six (6) years after completion of its services
hereunder or six years after date of termination of this Agreement, whichever is
later, maintain and retain complete and correct books and records relating to
all aspects of the Contractor's obligations hereunder. Records must be
maintained separately, so as to identify clearly the hours charged to this
Agreement and be distinguishable from all other hours charged which are not
related to this Agreement.

 

C.The Contractor shall make its staff, and premises, books, records, operations,
and Services provided under this Agreement, and those of its subcontractors,
available to the Board and to any person, agency or entity designated by the
Board, at any time, for program, audit, fiscal audit, inspection, observation,
sampling, visitation and evaluation, and shall render all assistance and
cooperation for said purposes. The Contractor agrees to attend, upon demand, any
investigation conducted by the Board to produce any records and other documents
required by the Board at that investigation, to cooperate with the Board, and to
give sworn testimony pertaining to those documents or the subject of the
investigation;

provided only that the investigation, testimony, records and documents relate to
the subject of the Contractor's relationship with the Board of Education. If a
corporation, partnership or government agency, the Contractor agrees to require
its officers, employees and partners to comply with the foregoing.

 

D.In its record keeping the Contractor shall also comply with all federal, state
and local laws and regulations pertaining to such records, including, without
limitation, the regulations of the Comptroller, and shall require its
subcontractors to do likewise.

 



 

 

 

E.In the event that any federal, state or local government agency, or other
public or private agency conducts an audit of any of the Contractor's operations
which pertains directly or indirectly to the goods and services provided
pursuant to this Agreement, within five (5) working days after receipt by the
Contractor of notice of the commencement of such audit the Contractor shall give
notice of such commencement to the Board; and within five (5) working days after
receipt by the Contractor of a copy of any resulting interim or final audit
report, the Contractor shall supply one copy thereof to the Board. (6/24/88)

 

27.Non-Assignment of Contract

 

The Contractor shall give its personal attention to the faithful performance of
this Agreement. The Contractor covenants that it will not assign, transfer,
convey, sublet or otherwise dispose of this Agreement or its right, title or
interest therein or its power to execute such Agreement, to any other person or
corporation without the previous written consent of the Chancellor or his
designee. Request for permission to assign a contract shall be submitted in
writing to the Chancellor's designee, Executive Director of the Division of
Financial Operations, 65 Court Street, Brooklyn, New York 11201. A
non-refundable processing fee of $250.00 for contract amounts less than
$100,000.00 and $500.00 for contract amounts $100,000.00 or greater shall be
submitted with the request. Said fee shall be by check or money order and made
payable to the New York City Board of Education, Division of Financial
Operations. The Chancellor's designee shall grant or deny such requests after
consultation with the appropriate Division or Office, the decision is final and
binding. If the Contractor in any way violates the terms of this provision, the
Board shall have the right to cancel and terminate this Agreement, and the Board
shall thereupon be relieved from all liability hereunder. Nothing contained
herein shall be construed to affect an assignment by the Contractor for the
benefit of its creditors made pursuant to the statutes of the State of New York.
No right under this Agreement, or to any monies due or to become due hereunder,
shall be asserted against the Board or the City in law or in equity by reason of
a purported assignment of this Agreement, or any part thereof, or of any monies
due or to become due hereunder, unless authorized as aforesaid. (Rev.11/27/02)

 

28.Contractor's Staff

 

The Contractor shall employ or contract for the services of only competent
workmen, consultants, independent contractors and other employees as are, or
reasonably may be, necessary for the performance of the Services hereunder. The
Contractor warrants that it shall be solely responsible for its employees' work,
direction, safety and compensation. (6/84)

The Contractor agrees to replace immediately any employee, and not engage such
employee in the performance of this Agreement, if the Contractor is notified in
writing that, in the opinion of either the Chancellor, a Community
Superintendent, or their designees, such employee is incompetent or otherwise
impedes the performance of the services hereunder.

 

29.Confidentiality of Records

 

All personally identifiable student and staff information obtained by or
furnished to the Contractor by the Board, and all reports and studies containing
such information prepared or assembled by the Contractor, are to be kept
strictly confidential by the Contractor and shall not be provided or disclosed
to any third party without the express written permission of the Chancellor or
his designee. The Contractor shall limit access to such material in its control
to those of its employees performing services pursuant to this Agreement
strictly on a need to know basis. The Contractor shall restrict its use of the
information to its performance under this Agreement and shall return all such
material to the Board upon the completion of the services herein.

 

30.Testimony

 

If the project which is the subject matter of this Agreement at any time becomes
involved in a proceeding, to which the Board or the City is a party, before any
court, board, tribunal, panel, arbitrator, referee or agency, the Contractor
shall provide such knowledgeable witnesses as the Board shall require, free of
additional compensation of any kind. Nothing herein shall require the Contractor
to provide testimony in any proceeding in which it is a party with interests
opposed to those of the Board.

 

 

 

 

31.No Personal Liability

 

Neither the Chancellor, nor any board members, nor any officer, employee, agent
or representative of the Board or of the City shall be personally liable, based
upon any theory of law or equity, to the Contractor or to any party claiming on
behalf of or through the Contractor, under this Agreement, or by reason of any
individual's actions or failure to act in any way connected with this Agreement,
whether or not the action shall have been within or without an individual's
scope of authority. The scope of this provision includes personal injury to any
personal interest (commercial or otherwise), physical injury (including death),
property damages, and any pecuniary damages where such injuries or damages
result from or arise out of negligence. The Contractor further waives any and
all rights to make a claim or commence an action or special proceeding, in law
or equity, against any of the aforementioned individuals, and the Contractor
hereby assigns its complete right, title, and interest in any such claim,
action, or special proceeding to the Board. (Rev. 12/12/02)

 

32.Indemnification

 

The Contractor shall protect, indemnify and hold harmless the Board and the City
from any and all claims, suits, actions, costs and damages to which the Board
and the City may be subjected by reason of injury to person or property, or
wrongful death, as may result of any act, omission, carelessness, malpractice or
incompetence of the Contractor, or anyone employed or engaged by the Contractor,
in connection with the performance of this Agreement. (12/19/02)

 

33.Conflicts of Interest

 

A.Except as stated in paragraph B, no non-governmental Contractor may have on
its Board of Directors (or comparable body), employ or have under contract for
services (1) any present full-time officer or employee of the City of New York
or the Board of Education or any part-time officer or employee of the Board, or
(2) any present full-time officer or employee of the City on leave from the City
or the Board or any part-time officer or employee of the Board currently on
leave from the Board. Generally, the Conflicts of Interest Board may grant
waivers of this provision, if an employee or officer is not involved in the
Contractor's business with the City or the Board. Said waivers are discretionary
and must be approved prior to the commencement of services by that individual.
The Board of Education’s Ethics Officer must be contacted if an officer or
employee wishes to request a waiver. (Rev. 12/12/02)

 

B.No Board of Education officer or employee may serve as an unpaid member of a
Board of Directors (or comparable body) of a non-governmental not-for-profit
Contractor without the permission of the Chancellor. To obtain this permission,
the officer or employee must contact the Board of Education's Ethics Officer.
All other City officers or employees may serve as unpaid members of Boards of
Directors (or comparable body) of a non-governmental not-for-profit Contractor,
if the officer or employee has no involvement with the Contractor’s business
with the City or the Board. (Rev. 11/27/02)

 

C.No officer or employee of the Board of Education, or the officer or employee's
spouse/domestic partner or unemancipated child(ren) can have an ownership
interest in the contractor, defined as an interest which exceeds five percent of
the firm or an investment of $32,000 in cash or other form of commitment,
whichever is less, and any lesser interest when the officer or employee or
spouse, unemancipated child(ren), or domestic partner exercises managerial
control or responsibility regarding any such firm. For Contractors with stock
that is publicly traded, compliance with this subparagraph C is the obligation
of Board of Education employees and officers. (1/16/03)

 



 

 

 

D.No former officer or employee of the Board may appear before the Board on
behalf of a non-governmental Contractor within one year of the former officer or
employee’s termination of service with the Board. An appearance before the Board
includes all communications with the Board. However, a former employee of the
Board is not prohibited from serving on a non-governmental Contractor's Board of
Directors (or comparable body), or from employment or contracting for services
with the Contractor, provided that the former employee does not appear before
the Board within one year of the termination of service with the Board.

 

E.No former officer or employee of the City (including the Board) may have any
involvement on behalf of a non-governmental Contractor with any aspect of a
contract, including services under that contract, if that former officer or
employee was involved substantially and personally with any aspect of that
contract while employed by the City. Any former City employee whose duties for
the City or the Board involved a contract shall contact the New York City
Conflicts of lnterest Board for clarification before having any involvement with
the contract on behalf of a non-governmental Contractor or any other private
interest.

 

F.The Contractor warrants that, other than a bona fide employee or contractor
regularly working as a sales representative for the Contractor, no person,
selling agency, or other entity has solicited or secured this Agreement, or has
been employed or retained to do so, for a commission, percentage, brokerage fee
or contingent fee.

 

G.The Contractor shall not give, and warrants that it has not given or promised
to give, any gift to a community school board member, school leadership team
member or to any officer, employee or other person whose salary is payable in
whole or part from Board or City funds, or other funds under this Agreement. The
word "gift" shall include, without limitation, money, tangible goods, services,
loans, promises or negotiable instruments. (2/13/01)

 

H.If the Contractor violates any provision of this paragraph, the Board may, at
its option(1) cancel and terminate this Agreement and be relieved of all
liability hereunder; (2) deduct all amounts paid by the Contractor or other
value given by the Contractor in violation of this paragraph from payments made
or to be made to the Contractor under this or any other Agreement at any time;
(3) require the refund of any funds paid hereunder; (4) any combination of the
foregoing; or (5) any other action the Board deems necessary and appropriate as
permitted by law. Any breach of the warranties or violation of the provisions of
this paragraph shall be grounds to find the Contractor or its principals as not
a responsible bidder on other Board or City contracts.

 

I.Provider shall adhere to the Central Board of Education policy on Conflicts of
Interest, the Chancellor's Regulations on Conflicts of lnterest C-110, and the
New York City Charterprovisions on Conflicts of Interest which are hereby
incorporated by reference as if fully attached hereto.

 

34.Antitrust

 

The Contractor assigns to the Board its right, title and interest in and to any
claim or cause of action arising under the antitrust laws of New York State or
the United States relating to the goods or Services purchased or procured by the
Board pursuant to this Agreement.

 

35.Merger and Choice of Law

 

This written Agreement constitutes the entire agreement of the parties, and no
other prior or contemporaneous agreement, oral or otherwise, regarding the
subject matter of this Agreement shall be deemed to exist or bind any of the
parties hereto, or to vary any of the terms contained herein. This Agreement
shall be governed and construed in accordance with the laws of the State of New
York without regard to its conflict of law rules.

 

 

 

 

36.Participation in an International Boycott

 

A.The Contractor agrees that neither it nor any substantially-owned affiliated
company is participating or shall participate in an international boycott in
violation of the provisions of the Export Administration Act of 1979, as
amended, or the regulations of the United States Department of Commerce
promulgated thereunder.

 

B.Upon the final determination by the Commerce Department or any other agency of
the United States that the Contractor or a substantially-owned affiliated
company thereof, participated, or is participating, in an international boycott
in violation of the provisions of the Export Administration Act of 1979, as
amended, or the regulations promulgated thereunder, the Chancellor or his
designee may, at his option, render forfeit and void this contract. (1/12/89)

 

37.No Discrimination

 

A.The Contractor will strictly comply with all applicable Federal, State and
Local laws pertaining to the subject of discrimination on any ground, as they
may now read or as they may hereafter be amended.

 

B.The Contractor is, and will remain, an Equal Opportunity Employer. In addition
to the other requirements of this paragraph 37, the Contractor shall provide
equal opportunity for all qualified persons, and shall not discriminate in
employment because of race, creed, gender, color, age, sexual orientation,
national origin, handicapping condition, marital status, or religion and shall
promote the full realization of equal opportunity. (Rev. 9/20/88)

 

C.Pursuant to the provisions of the New York State Labor Law, the Contractor
agrees, in its operations performed within the State of New York:

 

(1)That in the hiring of employees for the performance of work under this
contract or any subcontract hereunder, neither the contractor, subcontractor,
nor any person acting on behalf of such contractor or subcontractor, shall by
reason of race, creed, color, sex or national origin discriminate against any
citizen of the State of New York who is qualified and available to perform the
work to which the employment relates;

 

(2)That no contractor, subcontractor, nor any person on his behalf shall, in any
manner, discriminate against or intimidate any employee hired for the
performance of work under this contract on account of race, creed, color, sex or
national origin;

 

(3)That there may be deducted from the amount payable to the contractor by the
state or municipality under this contract a penalty of five dollars for each
person for each calendar day during which such person was discriminated against
or intimidated by the contractor or subcontractor, or anyone acting on behalf of
the contractor in violation of the provisions of the contract;

 



 

 

 

(4)That this contract may be cancelled or terminated by the state or
municipality, and all moneys due or to become due hereunder may be forfeited,
for a second or any subsequent violation of the terms or conditions of this
section of the contract;

 

(5)The aforesaid provisions of this section covering every contract for or on
behalf of the state or a municipality for the manufacture, sale or distribution
of materials, equipment or supplies shall be limited to operations performed
within the territorial limits of the State of New York; and

 

(6)That the Board is, for purposes of this subparagraph C., a "state or
municipality." (Rev. 11/25/96)

 

38.Equal Employment Opportunity Requirements for Professional Contractors

 

A.Definition of Terms for the Implementation of a Program of Affirmative Action.
  The following terms, when used in this paragraph, shall have the meanings
given for them.

 

(1)"Employee": Any person employed full or part-time in any capacity by the
Contractor or sub-contractor.

 

(2)"Minority Groups and Affected Classes": Blacks, Hispanics (Non-European),
Asian Americans, American Indians, females and individuals with handicapping
conditions.

 

(3)"Program of Affirmative Action": A detailed, result-oriented set of written
procedures submitted by a Contractor or sub-contractor which when implemented
with conscious effort results in compliance with the Equal Opportunity Policy
herein, through full utilization and equal treatment of minorities, women and
individuals with handicapping conditions at all levels and in all segments of
the Contractor's or sub-contractor's work force. An effective Program of
Affirmative Action shall include but not necessarily be limited to, the
following elements:

(Rev. 9/20/88)

 

(a)Development or reaffirmation of the Contractor's or sub-contractor's Equal
Opportunity Policy;

 

(b)Dissemination of the Policy;

 

(c)Responsibility for implementation;

 

(d)A survey and analysis of employment at all levels and in all categories and
aspects of the Contractor's or sub-contractor's work force, which determines if
and at which levels, categories, and aspects there is an underutilization of
minority and female employees;

 

(e)An analysis of employment policies and practices, including but not limited
to seniority systems, recruitment, training, promotion, insurance and job
benefits and their effects upon minorities, women and individuals with
handicapping conditions;

 

(f)Corrective actions taken, or to be taken, toward the elimination of any
employment policy or practice having a discriminatory effect on minority group
members and women; and

 

(g)Description of the Contractor's efforts to engage, as sub-contractors, bona
fide minority business enterprises and female enterprises.

 



 

 

 

(4)"Goals and Timetables": Projected levels of achievement resulting from an
analysis by the Contractor or sub-contractor of its deficiencies, and of what it
can reasonably do to remedy them within a specified time period.

 

(5)"Underutilization": Having fewer minorities, women and individuals with
handicapping conditions in a particular job classification than would reasonably
be expected by their availability in the appropriate labor force.

  

(6)"The Office": The Office of Equal Opportunity of the Board.

  

B.Required Program of Affirmative Action

 

(1)The Contractor is required to identify and eliminate overt and covert
discriminatory practices and implement the Program of Affirmative Action. Upon
demand of the Office the Contractor shall submit to the Office a detailed
written Program of Affirmative Action (hereinafter referred to as a "P.A.A.").
In the event the Contractor submits a P.A.A. not acceptable to the Office, the
Office will require the correction or revision of the P.A.A. to its
satisfaction.

 

(2)In the event the Contractor fails to submit such an acceptable P.A.A. within
the time specified in the demand, the Contractor may be declared in default. The
Director shall be the sole judge of the P.A.A.'s acceptability. The P.A.A.
shall:

  

(a)Apply to all Board of Education professional services contracts with the
Contractor;

 

(b)Encompass all phases of the employment process, including evaluation of job
classification to ensure job relatedness, recruitment, selection, validity of
examinations, retention, layoffs, seniority, assignments, training, promotion,
salary and benefits;

 

(c)Fulfill the following requirements:

 

(i)Include measurable goals, reasonable timetables and specific programs to be
implemented by the contractor to identify and eliminate deficiencies in
employment practices with respect to the underutilization of members of minority
groups and members of affected classes;

 

(ii)Include a statement of the present utilization of minority group members and
women in the Contractor's work force and a projection of the minority
utilization in the Contractor's work force for the life of the Contract and for
at least a one-year period succeeding its completion. This statement and
projection shall include present and projected (1) rates of hiring and promotion
of minority group members and women in specific job categories at each wage rate
within each level of employment and according to major organizational unit, and
(2) percentages of minority group and women utilization in specific job
categories at each wage rate within each level of employment, and according to
major organizational work force;

 

(iii)Include all of the Contractor’s facilities within New York City as well as
those facilities located elsewhere within the continental limits of the United
States;

 

 

 

 

(iv)Specify the union(s) or other employee organizations to which the
Contractor's employees belong, and shall include commitments to good faith
efforts to effect Equal Opportunity changes directly or indirectly, in programs
by such unions or organizations to recruit, train, qualify or otherwise select
members, if such changes are deemed necessary. The P.A.A. shall also include a
copy of any agreement with an employee association which affects employment
policies and practices;

 

(v)Be submitted in such format as shall be specified by the Director of the
Office;

 

(vi)Include a commitment to submit to the Director a separate P.A.A., of the
form (i) to (v) hereof, for each subcontractor prior to approval of the
subcontractor by the Board of Education;

 

(vii)Include a written evidence or proof which shows that minority entrepreneurs
have been solicited and given an equal opportunity to submit proposals and that
such proposals have been given equal consideration for award;

 

(viii)Contain commitments as to goals for minority and affected classes
employment and adoption of equal employment practices not less strict than the
commitments contained in the Contractor's most recent P.A.A. which was approved
by the Office.

 

C.Compliance Inspection Report

 

Upon demand of the Office the Contractor shall, within the specified time,
submit to the Office a Compliance Inspection Report. The completed Compliance
Inspection Report must be returned to the Office within such time as is
specified in the requisition for information accompanying the report form.

 

D.Conferences

 

The Contractor shall attend such conferences as shall be required by the Office
for the purpose of acquainting it with the statutory and contractual
requirements and what specific measures shall constitute an acceptable P.A.A.

 

E.Implementation of P.A.A.

 

During the Term of the Contract, the Contractor shall successfully implement the
P.A.A. approved by the Office.

 

F.Default

 

If, in the opinion of the Office, the Contractor has breached any of the
requirements of paragraphs 36 or 37 hereof it may seek to have the Contractor
declared in default by the Chancellor's designee as provided elsewhere herein.
(Rev. 10/10/02)

 

For further information concerning these rules, regulations or procedures,
contractors may consult with the Office of Equal Opportunity of the Board.

 

39.MacBride Principles Provisions for Board of Education Contractors

 



 

 

 

ARTICLE I. MACBRIDE

 

PRINCIPLES PART A

 

In accordance with section 6-115.1 of the Administrative Code of the City of New
York, the Contractor stipulates that such Contractor and any individual or legal
entity in which the Contractor holds a ten percent or greater ownership interest
and any individual or legal entity that holds a ten percent or greater ownership
interest in the Contract either (a) have no business operations in Northern
Ireland, or (b) shall take lawful steps in good faith to conduct any business
operations they have in Northern Ireland in accordance with the MacBride
Principles, and shall permit independent monitoring of their compliance with
such principles.

 

PART B

 

For purposes of this section, the following terms shall have the following
meanings:

 

"MacBride Principles" shall mean those principles relating to nondiscrimination
in employment and freedom of workplace opportunity which require employers doing
business in Northern Ireland to:

 

(1)increase the representation of individuals from underrepresented religious
groups in the work force, including managerial, supervisory, administrative,
clerical and technical jobs;

 

(2)take steps to promote adequate security for the protection of employees from
underrepresented religious groups both at the workplace and while traveling to
and from work;

 

(3)ban provocative religious or political emblems from the workplace;

 

(4)publicly advertise all job openings and make special recruitment efforts to
attract applicants from underrepresented religious groups;    

(5)establish layoff, recall and termination procedures which do not in practice
favor a particular religious group;

 

(6)abolish all job reservations, apprenticeship restrictions and different
employment criteria which discriminate on the basis of religion;

 

(7)develop training programs that will prepare substantial numbers of current
employees from underrepresented religious groups for skilled jobs, including the
expansion of existing programs and the creation of new programs to train,
upgrade and improve the skills of workers from underrepresented religious
groups;

 

(8)establish procedures to assess, identify and actively recruit employees from
underrepresented religious groups with potential for further advancement; and

 

(9)appoint a senior management staff member to oversee affirmative action
efforts and develop a timetable to ensure their full implementation.

 

 

 

 

ARTICLE II. ENFORCEMENT OF ARTICLE I.

 

The Contractor agrees that the covenants and representations in Article I above
are material conditions to this contract. In the event the contracting entity
receives information that the Contractor who made the stipulation required by
this section is in violation thereof, the contracting entity shall review such
information and give the Contractor an opportunity to respond. If the
contracting entity finds that a violation has occurred, the entity shall have
the right to declare the Contractor in default and/or terminate this contract
for cause and procure the supplies, services or work from another source in any
manner the entity deems proper. In the event of such termination, the Contractor
shall pay to the entity, or the entity in its sole discretion may withhold from
any amounts otherwise payable to the Contractor, the difference between the
contract price for the uncompleted portion of this contract and the cost to the
contracting entity of completing performance of this contract either itself or
by engaging another contractor or contractors. In the case of a requirements
contract, the Contractor shall be liable for such difference in price for the
entire amount of supplies required by the contracting entity for the uncompleted
term of its contract. In the case of a construction contract, the contracting
entity shall also have the right to hold the Contractor in partial or total
default in accordance with the default provisions of this contract, and/or may
seek debarment or suspension of the Contractor. The rights and remedies of the
entity hereunder shall be in addition to, and not in lieu of, any rights and
remedies the entity has pursuant to this contract or by operation of law. (8/9

 

40.Set-Off Rights

 

The Board shall have all of its common law, equitable and statutory rights of
set-off. These rights shall include, but not be limited to, the Board's option
to withhold for the purposes of set-off any moneys due and owing to the Board
with regard to this Agreement, any other agreement with the Board, including any
agreement for a term commencing prior to the term of this Agreement, plus any
amounts due and owing to the Board for any other reason. The Board shall
exercise its set-off rights in accordance with normal Board practices including,
in cases of set-off pursuant to an audit, the finalization of such audit by the
Board, its representatives, or the State or City Comptroller. (1/95)

 

41.Non-Collusive Bidding

 

If this Agreement was awarded by the Board based upon the submission of bids or
proposals, Contractor warrants under penalty of perjury, that its bid or price
quotation was arrived at independently and without collusion aimed at
restricting competition. (10/92)

 

42.Intentionally Left Blank (Burma Provision Deleted 9/6/01)

 

43.Intentionally Left Blank (Year 2000 Compliance Required Deleted 11/27/02)

 

44.Fair and Ethical Business Practices

 

A.Fair and Ethical Business Practices shall be strictly adhered to during the
term of this Agreement. During the term of this Agreement, Contractor shall not:

 

(1)File with a government office or employee, a written instrument which
intentionally contains a false statement or false information;

 

(2)Intentionally falsify business records;

 

(3)Give, or offer to give, money, gifts or anything of value or any other
benefit to a labor official or public servant with intent to influence that
labor official or public servant with respect to any of his or her official
acts, duties or decisions as a labor official or public servant;

 



 

 

 

(4)Give or offer to give, money, gifts or anything of value or any other benefit
to a labor official or public servant for any reason;

 

(5)Give, or offer to give, money, gifts or other benefit(s) to an official or
employee of a private business with intent to induce that official or employee
to engage in unethical or illegal business practices;

 

(6)Knowingly participate in the criminal activities of any organized crime
group, syndicate or "family," nor shall any person employed by or associated
with any such organized crime "family," syndicate or group participate through
criminal means in any of the business affairs of Contractor.

 

B.Contractor certifies throughout the term of this Agreement, that there have
been no changes in circumstances, conditions or status of Contractor's
qualification(s) as reflected in Contractor Questionnaire or other such
documents submitted to the Board. Any change in the information provided by
Contractor in its questionnaire currently on file with the Board must be
immediately reported to the Board. In addition, Contractor shall immediately
notify the Board of any of the following events if it becomes known that any
director, partner, officer, member or employee of Contractor, or any shareholder
owning 5% of more of Contractor's membership interests:

 

(1)is the subject of investigation involving any violation of criminal law or
other federal, state or local law or regulation by any governmental agency; or

 

(2)is arrested, indicted or named as an unindicted co-conspirator in any
indictment or other accusatory instrument; or

 

(3)is convicted of any felony under state or federal law and/or any misdemeanor
involving a business-related crime. (10/8/98)

 

45.Indemnification Language

 

The Contractor shall defend, indemnify and hold the Department and the City
harmless from and against any and all claims, suits, damages, judgments,
liabilities, costs, and expenses, including reasonable attorneys' fees, to which
they may be subject because of or related to any claim that the Copyrightable
Materials or their use constitutes an infringement by the Contractor or a
violation by the Contractor of the copyright, patent, trademark, or any other
property or personal right of any third party. For the purposes of this
provision, "Copyrightable Materials" shall include any reports, documents, data,
photographs, software, and/or other materials provided pursuant to this
agreement, regardless of whether the copyright in such materials is or shall be
owned by the Department, the Contractor, or third parties. This indemnification
shall survive the termination or expiration of this Agreement. This
indemnification provision shall not be limited in any way by the Contractor's
obligations to obtain insurance as provided under this Agreement. Furthermore,
Contractor shall defend and settle at its sole expense all suits or proceedings
brought against Contractor arising out of the foregoing. However, in cases
involving software, no such settlement shall be made that prevents the
Department from continuing to use the software without the Department's prior
written consent, which consent shall not be withheld unreasonably. 1/15/03

 

SUPPLEMENTAL TERMS AND CONDITIONS

 

1. SUBCONTRACTING RESTRICTIONS

 

A. The Contractor shall not enter into any subcontract for the performance of
its obligations, in whole or in part, under this Agreement without the prior
approval by the Board of the subcontractor. All subcontracts must be in writing.

 

 

 

 

B. Prior to entering into any such subcontract for an amount greater than Five
Thousand Dollars ($5,000), the Contractor shall submit a written request for the
approval of the proposed subcontractor to the Board giving the name and address
of the proposed subcontractor and the portion of the services that it is to
perform and furnish. At the request of the Board, a copy of the proposed
subcontract shall be submitted to the Board. The proposed subcontractor's VENDEX
Questionnaire must be submitted, if required, within thirty (30) Days after the
Board has granted preliminary approval of the proposed subcontractor. Upon the
request of the Board, the Contractor shall provide

 

any other information demonstrating that the proposed subcontractor has the
necessary facilities, skill, integrity, past experience and financial resources
to perform the specified services in accordance with the terms and conditions of
this Agreement. The Board shall make a final determination in writing approving
or disapproving the subcontractor after receiving all requested information. For
proposed subcontracts that do not exceed Twenty-five Thousand Dollars ($25,000),
the Board's approval shall be deemed granted if the Board does not issue a
written approval or disapproval within forty-five (45) Days of the Board's
receipt of the written request for approval or, if applicable, within forty-five
(45) Days of the Board's acknowledged receipt of fully completed VENDEX
Questionnaires for the subcontractor.

 

C. All subcontracts shall contain provisions specifying that:

 

I. The work performed by the subcontractor must be in accordance with the terms
of the agreement between the Board and the Contractor;

 

2. Nothing contained in the agreement between the Contractor and the
subcontractor shall impair the rights of the Board;

 

3. Nothing contained in the agreement between the Contractor and the
subcontractor, or under the agreement between the Board and the Contractor,
shall create any contractual relation between the subcontractor and the Board;

 

4. The subcontractor specifically agrees to be bound by provisions in this
Agreement regarding Non-Discrimination, Equal Employment Opportunity
Requirements, Confidentiality, and Cooperation with Audits and Investigations
and specifically agrees that the Board may enforce such provisions directly
against the subcontractor as if the Board were a party to the subcontract;

 

5. The specific consideration for the Subcontractor's services, including any
monetary exchange between the parties and the basis upon which payment will be
made; and

 

6. That the Subcontractor may not enter into second-tier subcontracting
contracts for performance of services for the Board without the prior written
approval of the Board, and any such subcontracts must contain all of the
provisions set forth herein. The Contractor remains responsible for submission
and approval of any second-tier subcontracts.

 

D.The Contractor agrees that it is as fully responsible to the Board for the
acts and omissions of its subcontractors and of persons either directly or
indirectly employed by such subcontractors as it is for the acts and omissions
of any person directly employed by it.

 

E.For determining the value of a subcontract, all subcontracts with the same
subcontractor shall be aggregated.

 

F.The Board may revoke the approval of a subcontractor granted or deemed granted
pursuant to Paragraphs (A) and (B) of this section if revocation is deemed to be
in the interest of the Board in writing on no less than ten (10) days’ notice
unless a shorter period is warranted by considerations of health, safety,
integrity issues or other similar factors. Upon the effective date of such
revocation, the Contractor shall cause the subcontractor to cease all work under
the Agreement.

 

 

 

 

The Board shall not incur any further obligation for services performed by such
subcontractor pursuant to this Agreement beyond the effective date of the
revocation. The Board shall pay for services provided by the subcontractor in
accordance with this Agreement prior to the effective date of revocation.

 

G.The Board's approval of a subcontractor shall not relieve the Contractor of
any of its responsibilities, duties and liabilities under this Agreement. At the
request of the Board, the Contractor shall provide the Board a copy of any
subcontract.

 

H.Individual employer-employee contracts are not subcontracts subject to the
requirements of this Section.

 

I.Payments made under the terms of any subcontract for services under this
Agreement must be supported with documentation that includes dated invoices and
work performed.

 

2. TERMINATION FOR CAUSE

 

A. If the Contractor violates any provision of this Agreement, the Chancellor or
his designee may pursue any legal or equitable remedies available to the Board.
In addition, the Board may seek to have the Contractor declared in default by
the Executive Director of the Division of Contracts and Purchasing or his/her
designee (hereafter, the "Director") . Before the Director shall exercise the
right to declare the Contractor in default, the Contractor shall be given an
opportunity to be heard upon not less than two (2) days notice; however, it
shall be within the discretion of the Director to suspend the Contractor and
direct that it cease performing services pursuant to the Agreement pending such
opportunity to be heard. It shall also be within the discretion of the Director
to provide for such opportunity to be heard to be in writing or in person. In
the event that the Director shall determine the Contractor to be in default, the
Board may cancel this Agreement and shall thereafter be relieved of all
liability hereunder. Notwithstanding the foregoing, the Board may terminate this
Agreement immediately without notice in cases in which the Board has reason to
believe that the Contractor is performing in a manner which would endanger the
health, safety and/or welfare of pupils and/or their families. In such case, the
Board shall administer the opportunity to be heard in a post-termination manner.
Upon a finding of default, the default determination shall be submitted to the
New York City Mayor's Office of Contract Services for inclusion in the VENDEX
database.

 

 

 

 

APPENDIX B

 

PROVIDER AGREEMENT

BETWEEN THE NEW YORK STATE DEPARTMENT OF HEALTH AND

THE SERVICE PROVIDERS UNDER CONTRACT WITH THE SCHOOL DISTRICT WHICH IS ENROLLED
IN THE NEW YORK STATE MEDICAID

SCHOOL SUPPORTIVE HEALTH SERVICES PROGRAM (SSHSP)

 

Based upon a request by the school district to participate in the New York State
Medicaid SSHSP Program under Title XIX of the Social Security Act,

 

Interactive Therapy Group



--------------------------------------------------------------------------------

 (Organization/Contracted Provider's Name)

 

will hereinafter be called the (outside contracted) Provider, agrees as follows
to:

A)

1)Keep any record necessary to disclose the extent of services the Provider
furnishes to recipients receiving assistance under the New York State Plan for
Medicaid Assistance.

 

2)On request, furnish the New York State Department of Health, or its designee
and the Secretary of the United States Department of Health and Human Services,
and the New York State Medicaid Fraud Control Unit any information maintained
under paragraph (A)(1), and any information regarding any Medicaid claims
reassigned by the Provider.

 

3)Comply with the disclosure requirements specified in 42 CFR Part 455, Subpart
B.

 

B)Comply with Title VI of the Civil Rights Act of 1964, Section 504 of the
Federal Rehabilitation Act of 1973, and all other State and Federal statutory
and constitutional non-discrimination provisions which prohibit discrimination
on the basis of race, color, national origin, handicap, age, sex, religion
and/or marital status.

 

C)Abide by all applicable Federal and State laws and regulations, including the
Social Security Act, the New York State Social ServicesLaw, Part 42 of the Code
of Federal Regulations and Title 18 of the Codes, Rules and Regulations of the
State of New York.

 

/s/  Jared Bauer  



(Outside Contract) Provider's Authorized Signature: Address: 19 W. 21st Street,
Suite 701 City: New York      
                                                            State: NY        
Zip: 10010 Telephone: 646-230-8190 Date Signed:    06/27/12 Please list the
School District(s) under contract with on the back of this form. NYC DOE

  

 

 

  

STATEMENT OF REASSIGNMENT

 

Interactive Therapy Group



--------------------------------------------------------------------------------

 Name of the Outside Contracted Provider

 

By this reassignment, the above-named outside contracted provider of services
agrees:

 

1. to reassign all Medicaid reimbursements to your school district that you
contracted with for providing medical services billed under the School
Supportive Health Services Program (SSHSP),

 

2. to accept as payment in full the contracted reimbursement rates for covered
services,

 

3. to comply with all the rules and policies as described in your contract with
the school district, and

 

4. to agree not to bill Medicaid directly for any services that the school
district will bill for under the SSHSP program.

 

NOTE: Nothing in this "Agreement of Reassignment" would prohibit a Medicaid
practitioner from claiming reimbursement for Medicaid eligible services rendered
outside of the scope of the School Supportive Health Services Program (SSHSP)

 

(Date) 06/27/12

/s/  Jared Bauer  

(Outside Contract Service Provider’s Signature)

NYC DOE

School District (under contract with): List additional ones on back of this
form.)

 



 

